  UNITED
Case      STATES BANKRUPTCY
     19-13273-VFP             COURT
                   Doc 343 Filed 10/21/19 Entered 10/21/19 15:05:03                                       Desc Main
  DISTRICT OF NEW JERSEY Document Page 1 of 74
     Caption in compliance with D.N.J. LBR 9004-1(b)

     MORRIS S. BAUER
     MELISSA A. PEÑA
     NORRIS McLAUGHLIN, P.A.
     400 Crossing Boulevard, 8th Floor
     P.O. Box 5933                                                                Order Filed on October 21, 2019
     Bridgewater, New Jersey 08807                                                by Clerk
     (908) 722-0700                                                               U.S. Bankruptcy Court
                                                                                  District of New Jersey
     msbauer@norris-law.com
     mapena@norris-law.com
     Counsel for the Debtors/Debtors-in-Possession

     In re:                                                           Chapter 11

     IMMUNE PHARMACEUTICALS INC., et al.,                             Case No. 19-13273 (VFP)

                               Debtors.1                              Hon. Vincent F. Papalia

 ORDER (I) AUTHORIZING THE SALE OF THE DEBTORS’ ANTI-EOTAXIN ASSETS
 FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS,
 (II) APPROVING THE ASSET PURCHASE AGREEMENT, AND (III) AUTHORIZING
   THE DEBTOR TO ASSUME AND ASSIGN CERTAIN EXECUTORY CONTRACTS
           AND UNEXPIRED LEASES AND OTHER RELATED RELIEF

              The relief set forth on the following page, numbered two (2) through twenty-nine (29), is

 hereby ORDERED.




 DATED: October 21, 2019




 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).
Case 19-13273-VFP               Doc 343       Filed 10/21/19 Entered 10/21/19 15:05:03                      Desc Main
                                             Document Page 2 of 74
 Page 2 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

            This matter having been opened to the United States Bankruptcy Court for the District of

 New Jersey (the “Bankruptcy Court”) by Norris McLaughlin, P.A., counsel for Immune

 Pharmaceuticals, Inc., et al. (the “Debtors”), debtors/debtors-in-possession in the above captioned

 chapter 11 cases (the “Chapter 11 Cases”), upon the Motion of the Debtors for the entry of an

 Order Approving and Authorizing (I) Bid Procedures and Form of Notice in Connection with the

 Sale of the Debtors’ Anti-Eotaxin Assets Free and Clear of All Liens, Claims, Encumbrances, and

 Interests, (II) Stalking Horse Agreement and Stalking Horse Bid Protections, (III) the Scheduling

 of a Sale Hearing, (IV) Sale to the Purchaser Submitting the Highest or Best Offer, (V) Procedures

 for Assuming and Assigning Executory Contracts, and (VI) Other Related Relief [Doc. No.

 219](the “Sale Motion”)2; and it further appearing that on July 16, 2019, the Court entered the

 Order Approving and Authorizing (i) Bid Procedures and Form of Notice in Connection with the

 Sale of the Debtors’ Anti-Eotaxin Assets Free and Clear of All Liens, Claims, Encumbrances and

 Interests, (ii) Stalking Horse Agreement and Stalking Horse Bid Protections, (iii) the Scheduling

 of a Sale Hearing, (iv) Sale to the Purchaser Submitting the Highest or Best Offer, (v) Procedures

 for Assuming and Assigning Executory Contracts; and (vi) Other Related Relief [Doc. No.

 247](the “Bid Procedures Order”); and it further appearing that the deadlines set forth in the Bid

 Procedures Order having been modified as set forth in the that certain Notice of Adjournment of

 Dates [Doc. No. 320]; and a hearing having been conducted on the Sale Motion on October 17,

 2019 (the “Sale Hearing”); and good and sufficient notice of the Sale Motion and the Sale Hearing




 2
     Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.


                                                             2
 10517050-1
Case 19-13273-VFP          Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03                 Desc Main
                                      Document Page 3 of 74
 Page 3 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 having been provided; and the Court having considered the moving papers and the opposition

 thereto, if any, and the arguments of counsel, if any; and the Court having determined that good

 cause exists for the entry of this Order,

              IT IS HEREBY FOUND AND DETERMINED that:

              A.   Fed. R. Bankr. P. 7052. The findings and conclusions set forth herein constitute

 the Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

 applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the

 following findings of fact constitute conclusions of law, they are adopted as such. To the extent

 any of the following conclusions of law constitute findings of fact, they are adopted as such.

              B.   Jurisdiction and Venue. This Court has jurisdiction to decide the Sale Motion

 pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b). This matter is a core proceeding pursuant to 28

 U.S.C. § 157(b)(2). Venue of these Chapter 11 Cases and the Sale Motion is proper under 28

 U.S.C. §§ 1408 and 1409.

              C.   Statutory and Rule Predicates. The statutory and other legal predicates for the

 relief granted herein are sections 105(a), 363, and 365 of title 11 of the United States Code (the

 “Bankruptcy Code”), Rules 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy

 Procedure (as amended from time to time, the “Bankruptcy Rules”), and Rule 6004-1 of the

 Local Rules of the United States Bankruptcy Court, District of New Jersey (the “Local Rules”).

              D.   Opportunity to Object. A fair and reasonable opportunity to object to, and be

 heard with respect to, the Sale Motion has been given to all Persons entitled to notice pursuant

 to the Bid Procedures Order, including, without limitation, the following: (i) counsel to



                                                     3
 10517050-1
Case 19-13273-VFP          Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03                 Desc Main
                                      Document Page 4 of 74
 Page 4 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 Debtors’ secured lenders, (ii) all non-Debtor counterparties to executory contracts or unexpired

 leases, (iii) all parties who have requested notice in these Chapter 11 Cases pursuant to

 Bankruptcy Rule 2002, (iv) any known bidders for the proposed auction, (v) the Office of the

 United States Trustee, and (vi) counsel to the Official Committee of Unsecured Creditors

 appointed in these Chapter 11 Cases (the “Committee”).

              E.    Final Order. This Sale Order constitutes a final order within the meaning of

 28 U.S.C. § 158(a) and Rule 8001(a) of the Federal Rules of Bankruptcy Procedure.

              F.   Stalking Horse Bid. On July 1, 2019, Alexion Pharma International Operations

 Unlimited Company (“Stalking Horse Bidder”) submitted a Qualified Bid to purchase the Anti-

 Eotaxin Assets (the “Acquired Assets”) in the form of an asset purchase agreement executed by

 and between the Stalking Horse Bidder and the Immune Debtors and Ltd. (collectively, the

 “Debtor Sellers”) dated June 28, 2019 (the “Stalking Horse Agreement” or the “Stalking Horse

 Bid”).

              G.   Winning Bid. The highest bid for the Acquired Assets and assumption of Assumed

 Liabilities as defined in the Asset Purchase Agreement as defined herein (the “Sale Transaction”)

 was submitted by the Stalking Horse Bidder (the “Buyer” or “Winning Bidder”), by way of a bid

 in the form of the Stalking Horse Agreement as annexed hereto as Exhibit “A” (the “Asset

 Purchase Agreement”), which provides for the amount of consideration as set forth in Article 4 of

 the Asset Purchase Agreement (the “Winning Bid”), and which Winning Bid is equal to the amount

 of consideration that was provided in the Stalking Horse Agreement.




                                                     4
 10517050-1
Case 19-13273-VFP          Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03                 Desc Main
                                      Document Page 5 of 74
 Page 5 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

              H.   Sound Business Purpose – Stalking Horse Agreement. The Debtors have

 demonstrated good, sufficient, and sound business purposes and justifications for approval of the

 Asset Purchase Agreement and the related Sale Transaction, and for entering into the Asset

 Purchase Agreement. The Asset Purchase Agreement, and the Debtor Sellers’ entry into and

 performance under the Asset Purchase Agreement, (i) constitutes a sound and reasonable exercise

 of the Debtors’ business judgment consistent with their fiduciary duties, (ii) provides value to and

 are beneficial to the Debtors’ estates, and are in the best interests of the Debtors and their estates,

 creditors, and other parties in interest, and (iii) are reasonable and appropriate under the

 circumstances. Business justifications for the Sale Transaction include, without limitation, the

 following: (i) the Winning Bid constitutes the highest or otherwise best offer received for the

 Acquired Assets; (ii) the Winning Bid presents the best opportunity to maximize the value of the

 Acquired Assets and to avoid deterioration in the value of the Acquired Assets; (iii) unless the Sale

 Transaction and all of the other transactions contemplated by the Asset Purchase Agreement are

 concluded expeditiously, as provided for pursuant to the Asset Purchase Agreement, recoveries to

 creditors may be materially diminished; and (iv) the value of the Debtors’ estates will be

 maximized through the transactions effectuated pursuant to the Asset Purchase Agreement. The

 Debtors have demonstrated compelling circumstances for the SaleTransactions outside: (i) the

 ordinary course of business, pursuant to section 363(b) of the Bankruptcy Code and (ii) a plan of

 reorganization, in that, among other things, the immediate consummation of the Sale Transaction

 is necessary and appropriate to preserve and maximize the value of the Debtors’ estates.




                                                     5
 10517050-1
Case 19-13273-VFP          Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03                 Desc Main
                                      Document Page 6 of 74
 Page 6 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

              I.   Compliance with Bid Procedures Order. The Debtors and the Buyer have

 complied with the Bid Procedures Order and the Bid Procedures in all respects. The Buyer was

 the Successful Bidder for the Acquired Assets in accordance with the Bid Procedures.

              J.   Marketing Process.       (i) The Debtor and its advisors, including, without

 limitation, Armory Securities LLC (“Armory”) engaged in a robust and extensive marketing and

 sale process, both prior to the commencement of these C h apter 11 C ases and through the

 post-petition sale process in accordance with the Bid Procedures Order.                    Armory, the

 Debtors, and the Committee discussed updates on Armory’s marketing of the Anti-Eotaxin Assets

 and interest expressed by potential bidders. On each of the original bid deadline prior to the Notice

 of Adjournment extending the bid deadline, and the amended bid deadline of October 11, 2019,

 the Debtors received no other bids, including no bid from an entity to which the Debtors extended

 the bid line to October 13, 2019. The Debtors conducted a fair and open sale process. The sale

 process was non-collusive, duly noticed, and provided a full, fair, reasonable, and adequate

 opportunity for any entity that either expressed an interest in acquiring the Acquired Assets, or

 who the Debtors believed may have had an interest in acquiring the Acquired Assets, to make an

 offer to purchase the Acquired Assets. The Debtors and the Buyer have negotiated and undertaken

 their respective roles leading to the applicable Sale Transaction and entry into the applicable Asset

 Purchase Agreement in a diligent, non-collusive, fair, reasonable, and good faith manner. The sale

 process conducted by the Debtors pursuant to the Bid Procedures Order and the Bid Procedures

 resulted in the highest or otherwise best value for the Acquired Assets, was in the best interests of




                                                     6
 10517050-1
Case 19-13273-VFP          Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03                 Desc Main
                                      Document Page 7 of 74
 Page 7 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 the Debtors, their creditors, and all parties in interest, and any other transaction would not have

 yielded as favorable a result.

              K.   Arm’s-Length Sale; Fair Consideration. The consideration to be paid by the

 Buyer under the Asset Purchase Agreement was negotiated at arm’s-length and constitutes fair and

 reasonable consideration for the Acquired Assets. The terms and conditions set forth in the

 Asset Purchase Agreement are fair and reasonable under these circumstances and were

 not entered into for the purpose of, nor do they have the effect of, hindering, delaying, or

 defrauding the Debtors or their creditors under any applicable laws.

              L.   Good Faith. The Debtors, the Buyer and each of their respective management,

 boards of directors, members, officers, directors, employees, agents, and representatives, acted in

 good faith. The Asset Purchase Agreement, and each of the transactions contemplated therein,

 were negotiated, proposed, and entered into by the Debtors and the Buyer in good faith, without

 collusion or fraud, and from arm’s-length bargaining positions. The Buyer is a “good faith

 purchaser” within the meaning of sections 363(m) of the Bankruptcy Code, and, as such, is entitled

 to all the protections afforded thereby in the event that this Sale Order is modified, amended,

 vacated, or reversed by a subsequent order of this Court or any other court on appeal. No such

 appeal, modification, amendment, or vacatur shall affect the validity and enforcement of the sale

 or the liens or priority authorized or created under the Asset Purchase Agreement or this Sale

 Order. Neither the Debtors nor the Buyer has engaged in any conduct that would cause or permit

 the Asset Purchase Agreement to be avoided and/or costs and damages to be imposed under section

 363(n) of the Bankruptcy Code, or that would prevent the application of section 363(m) of the



                                                     7
 10517050-1
Case 19-13273-VFP           Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                 Desc Main
                                      Document Page 8 of 74
 Page 8 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 Bankruptcy Code. The Buyer has not violated section 363(n) of the Bankruptcy Code by any

 action or inaction. The Debtors were free to deal with any other party interested in buying or

 selling on behalf of the Debtors’ estates the Acquired Assets. The Buyer has not acted in a

 collusive manner with any Person and was not controlled by any agreement among bidders. The

 Buyer’s payment of amounts owing under the Asset Purchase Agreement is in good faith and for

 valid business purposes and uses. The Buyer is not an “insider” of the Debtors, as that term is

 defined in section 101 of the Bankruptcy Code, and no common identity of incorporators,

 formation parties, managers, directors, or controlling stockholders or members exists between the

 Buyer and the Debtors.

              M.   Notice. Proper, timely, adequate, and sufficient notice of the Sale Motion and the

 Sale Hearing has been provided in accordance with sections 102(1), 105(a), and 363 of the

 Bankruptcy Code, Bankruptcy Rules 2002, 4001, and 6004, and in compliance with orders and

 determinations of the Court. As evidenced by the certificates of service filed with the Court: (i)

 proper, timely, adequate, and sufficient notice of the Sale Motion, the bidding process (including,

 without limitation, the deadline for submitting bids and the Auction), the Sale Hearing, the Sale

 Transaction, and entry of this Sale Order was provided by the Debtors; (ii) such notice was good,

 sufficient, and appropriate under the circumstances and complied with the Bid Procedures Order

 and other orders of the Court; and (iii) no other or further notice of the Sale Motion, the Sale

 Transaction, the Bid Procedures, the Sale Hearing, or this Sale Order is required.

              N.   Contract Notices. As evidenced by the certificates of service filed with the Court,

 and in accordance with the provisions of the Bid Procedures Order, the Debtors have served, prior



                                                     8
 10517050-1
Case 19-13273-VFP          Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03                 Desc Main
                                      Document Page 9 of 74
 Page 9 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 to the Sale Hearing, notices of the Debtors’ potential intent to assume and assign certain leases or

 contracts and the proposed cure amount associated therewith (the “Contract Notices”) upon each

 non-Debtor counterparty to such contracts or leases. The service of the Contract Notices was good,

 sufficient, and appropriate under the circumstances and no further notice need be given with

 respect to the cure costs for the assumption and assignment of the contracts or leases. All non-

 Debtor parties to the contracts or leases have had a reasonable opportunity to object the proposed

 cure costs and the assumption and assignment of its lease or contract pursuant to the Bid

 Procedures Order. Accordingly, all non-Debtor parties to the contracts or leases who did not file

 an objection prior to the Sale Hearing are deemed to consent to the cure costs and assumption and

 assignment of its lease or contract to the Buyer. Any objection, or portion thereof, to the

 assumption and assignment of executory contracts and unexpired leases that was not heard at the

 Sale Hearing may be interposed pursuant to the procedures set forth in the Bid Procedures Order.

              O.   Satisfaction of Section 363(f) Standards. Except as provided for in paragraph 9

 of this Sale Order, the Debtors may sell the Acquired Assets free and clear of any claim within the

 meaning of Section 101(5) of the Bankruptcy Code; any claim, community or other marital

 property interest, condition, equitable interest, right of way, encroachment, servitude, right of first

 refusal or similar restriction, including any restriction on use, voting (in the case of any security

 or equity interest), transfer, receipt of income or exercise of any other attribute of ownership; any

 interest within the meaning of Section 363(f) of the Bankruptcy Code, and all other interests,

 pledges, security interests, rights of setoff, restrictions or limitations on use, successor liabilities,

 conditions, rights of first refusal, options to purchase, obligations to allow participation,



                                                     9
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 10 of 74
 Page 10 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 agreements or rights, rights asserted in litigation matters, competing rights of possession,

 obligations to lend, matters filed of record that relate to, evidence or secure an obligation of

 Debtors (and all created expenses and charges) of any type under, among other things, any

 document, instrument, agreement, affidavit, matter filed of record, cause, or state or federal law,

 whether known or unknown, legal or equitable, and all liens, rights of offset, replacement liens,

 adequate protection liens, charges, obligations, or claims granted, allowed or directed in any order;

 any liability or obligation of whatever kind or nature (whether known or unknown, whether

 asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether

 liquidated or unliquidated and whether due or to become due) regardless of when arising; lien

 (statutory or otherwise), deed of trust, right of first offer, easement, transfer restriction under any

 shareholder or similar agreement, mortgage, charge, option, security agreement or other

 encumbrance or restriction on the use or transfer of any property, hypothecation, license,

 preference, priority, covenant, right of recovery, orders and decrees of any court or foreign or

 domestic governmental entity, or any other order, to the fullest extent of the law, in each case, of

 any kind or nature, including, without limitation, (i) any conditional sale or other title retention

 agreement and any lease having substantially the same effect as any of the foregoing, (ii) any

 assignment or deposit arrangement in the nature of a security device, and (iii) any license, or other

 right, in favor of a third party or a seller, to use any portion of the applicable Acquired Assets,

 whether imposed by agreement, understanding, law, equity, or otherwise, whether derivatively,

 vicariously, as a transferee or successor or otherwise, and whether known or unknown, pre-

 petition or post-petition, secured or unsecured, choate or inchoate, filed or unfiled, scheduled or



                                                    10
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 11 of 74
 Page 11 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 unscheduled, noticed or unnoticed, recorded or unrecorded, contingent or non-contingent, material

 or non-material, known or unknown, perfected or unperfected, liquidated or unliquidated, statutory

 or non-statutory, matured or unmatured, legal or equitable, of any kind or nature, including,

 without limitation, product liability claims, environmental liabilities, employee pension or benefit

 plan claims, multiemployer benefit plan claims, retiree healthcare or life insurance claims or claims

 for taxes (including foreign, state and local taxes, including, without limitation, bulk sale taxes) of

 or against the Debtors (collectively, “Claims, Encumbrances, Interests, Liabilities and Liens”),

 because, in each case, one or more of the standards set forth in section 363(f)(1)-(5) of the

 Bankruptcy Code have been satisfied. Those holders of any Claims, Encumbrances, Interests,

 Liabilities and Liens who did not object (or who ultimately withdrew their objections, if any) to

 the Sale Transaction or the Sale Motion have consented or are deemed to have consented pursuant

 to section 363(f)(2) of the Bankruptcy Code. Upon the Closing, all Persons having Claims,

 Encumbrances, Interests, Liabilities and Liens of any kind or nature whatsoever against the

 Debtors or the Acquired Assets shall be forever barred from pursuing or asserting such Claims,

 Encumbrances, Interests, Liabilities and Liens against the Buyer or any of their assets, property,

 affiliates, successors, assigns, or the Acquired Assets.

              P.   Assumption and Assignment of Acquired Contracts. The assumption and

 assignment of the assigned contracts or leases (the “Acquired Contracts”) are integral to the Asset

 Purchase Agreement, may be amended, supplemented or otherwise modified prior to assumption

 and assignment without further order of the Court with the consent of the applicable Selling

 Debtors, the applicable counterparty(s) and the Buyer, are in the best interests of the Debtors and



                                                    11
 10517050-1
Case 19-13273-VFP           Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                 Desc Main
                                      Document Page 12 of 74
 Page 12 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 their estates, do not constitute unfair discrimination, and represent the reasonable exercise of the

 Debtors’ sound business judgment. The iCo Sublicense may not be amended other than as set

 forth in the iCo Sublicense. Specifically, the assumption and assignment of the Acquired Contracts

 (i) are necessary to sell the Acquired Assets to the Buyer, (ii) limit the losses suffered by

 counterparties to the Acquired Contracts, and (iii) maximize the recoveries to other creditors of

 the Debtors by limiting the number and amount of claims against the Debtors’ estates by avoiding

 the rejection of the Acquired Contracts. With respect to each of the Acquired Contracts, the

 Debtors have met the requirements of section 365(b) of the Bankruptcy Code.                      Further,

 in compliance with the requirements of sections 365(b) and 365(f) of the Bankruptcy Code,

 the Buyer has provided adequate assurance of future performance under the Acquired Contracts

 to the extent that any such assurance is required and not waived by the counterparties to such

 Acquired Contracts. Accordingly, the Acquired Contracts shall be assumed by the Debtors and

 assigned to the Buyer as provided for in the Asset Purchase Agreement and this Sale Order, and

 remain in full force and effect for the benefit of the Buyer notwithstanding any provision in the

 Acquired Contracts or other restrictions prohibiting their assignment or transfer in connection with

 the sale of the Acquired Assets. Each of the Acquired Contracts shall be assumed and assigned to

 the Buyer free and clear of all Claims, Encumbrances, Interest, Liabilities and Liens except for

 those Claims, Encumbrances, Interest, Liabilities and Liens specifically assumed by the Buyer as

 set forth in the Asset Purchase Agreement.

              R.   Validity of the Transfer. As of the closing of the applicable Sale Transaction (the

 “Closing”), the transfer of the applicable Acquired Assets to the Buyer will be a legal, valid, and



                                                    12
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 13 of 74
 Page 13 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 effective transfer of such Acquired Assets, and will vest in such Buyer with all right, title, and

 interest of the Debtors in the Acquired Assets, free and clear of all Claims, Encumbrances,

 Interests, Liabilities and Liens, except for those Claims, Encumbrances, Interest, Liabilities and

 Liens specifically assumed by the Buyer as set forth in the Asset Purchase Agreement.

              S.   Authority. Upon entry of this Order, the Debtors have the full corporate power

 and authority to execute, deliver, and perform their obligations under the Asset Purchase

 Agreement and all other documents contemplated thereby, and the entry unto the Asset Purchase

 Agreement and the Sale Transaction have been duly and validly authorized by the necessary

 corporate action of the Debtors. No consents or approvals, other than those expressly provided for

 herein or in the Asset Purchase Agreement, are required for the Debtors to consummate the Sale

 Transaction.

              T.   Acquired Assets Are Property of the Estates. The Selling Debtors are the sole

 and rightful owners of the Acquired Assets, the Acquired Assets constitute property of the Debtors’

 estates and good title is vested in the Debtors’ estates within the meaning of section 541(a) of the

 Bankruptcy Code.

              U.   Valid Contract. The Asset Purchase Agreement (or other purchase agreement) is

 a valid and binding contract between the Debtors and the Buyer and shall be enforceable pursuant

 to its terms. From and after the closing of the Sale Transaction, the applicable Asset Purchase

 Agreement and the Sale Transaction, and the consummation thereof shall be specifically

 enforceable against and binding upon (without posting any bond) the Debtors, any chapter 7 or

 chapter 11 trustee appointed in these Chapter 11 Cases, and any foreign trustee appointed in any



                                                    13
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 14 of 74
 Page 14 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 other jurisdiction, and shall not be subject to rejection or avoidance by the foregoing parties or any

 other Person.

              V.   No Successor or Other Derivative Liability. The Buyer is not, nor will be, a mere

 continuation, alter ego, or successor in interest, and the Buyer is not holding itself out as a mere

 continuation, alter ego, or successor in interest, of the Debtors or their estates, and there is no

 continuity between the Buyer and the Debtors. The Sale Transaction does not amount to a

 consolidation, merger, or de facto merger of the Buyer, on the one hand, and the Debtors, on the

 other hand.

              W.   Waiver of Bankruptcy Rules 6004(h) and 6006(d). Based on the record of the

 Sale Hearing, and for the reasons stated on the record at the Sale Hearing, the sale of the Acquired

 Assets must be approved and consummated promptly to preserve the value thereof. The Sale

 Transaction must be approved by the Israeli Court prior to the Closing. Time, therefore, is of the

 essence in approving the Sale Transaction, effectuating the Asset Purchase Agreement and

 consummating the sale of the Acquired Assets. Therefore, the Debtors and the Buyer intend to

 close the sale as soon as reasonably practicable and, in any event, on or prior to November 5, 2019.

 The Debtors have demonstrated compelling circumstances and a good, sufficient, and sound

 business purpose and justification for the immediate approval and consummation of the sale of the

 Acquired Assets as contemplated by the Asset Purchase Agreement. Accordingly, there is

 sufficient cause to waive the fourteen (14) day stay provided in Bankruptcy Rules 6004(h) and

 6006(d).




                                                    14
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 15 of 74
 Page 15 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

              X.   Legal and Factual Bases. The legal and factual bases set forth in the Sale Motion

 and at the Sale Hearing establish just cause for the relief granted herein.


              NOW, THEREFORE, IT IS ORDERED THAT:

          1.       Sale Motion is Granted. The Sale Motion and the relief requested therein is

 granted and approved as set forth herein. The sale of the Acquired Assets to the Buyer to the terms

 and conditions set forth in the Asset Purchase Agreement is approved.

          2.       Objections. All objections and responses to the Sale Motion, including, without

 limitation, to the Closing or the Sale Transaction have been withdrawn, waived, settled or resolved

 or overruled as set forth on the record at the Sale Hearing or as set forth in this Sale Order.

          3.       Notice. Notice of the Sale Hearing was fair and equitable under the circumstances

 and complied in all respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules

 2002, 6004, and 6006.

          4.       Fair Purchase Price. The consideration provided by the Buyer under the Asset

 Purchase Agreement is fair and reasonable.

          5.       Approval of the Asset Purchase Agreement. The Asset Purchase Agreement and

 the Sale Transaction, including, without limitation, all transactions contemplated therein or in

 connection therewith, and all of the terms and conditions thereof, are hereby approved in their

 entirety. The failure to include any particular provision of the Asset Purchase Agreement

 specifically in this Sale Order shall not diminish or impair the effectiveness of such provision, it

 being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its




                                                    15
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 16 of 74
 Page 16 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 entirety. Likewise, all of the provisions of this Sale Order are non-severable and mutually

 dependent.

          6.     Approval of the Winning Bid. The Debtors’ acceptance of the Winning Bid and

 entry into the Asset Purchase Agreement, including, without limitation, any transaction

 contemplated thereby or in connection therewith, and all of the terms and conditions thereof, are

 hereby approved in their entirety. The Buyer’s offer for the Acquired Assets, as embodied in the

 Asset Purchaser Price, is the highest and best offer for the correlative portion of the Acquired

 Assets and is hereby approved.

          7.     Consummation of the Sale Transactions. Pursuant to sections 105, 363, and 365

 of the Bankruptcy Code, the Debtors and their respective officers, employees, and agents, are

 authorized to execute, deliver, and perform their obligations under and comply with the terms of

 the Asset Purchase Agreement and to consummate the Sale Transaction. The Debtors, their

 officers, employees, and agents, are authorized to execute and deliver, and authorized to perform

 under, consummate, and implement all additional instruments and documents that may be

 reasonably necessary or desirable to implement the Asset Purchase Agreement and to take all

 further actions as may be (i) reasonably requested by the Buyer for the purpose of assigning,

 transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, the

 Acquired Assets, or (ii) necessary or appropriate to the performance of the Debtor’s obligations

 contemplated by the Asset Purchase Agreement, all without further order of the Court.




                                                    16
 10517050-1
Case 19-13273-VFP          Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                      Document Page 17 of 74
 Page 17 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

          8.     Possession. Except as otherwise directed by the Buyer, all Persons that are

 currently in possession of some or all of the applicable Acquired Assets are hereby directed to

 surrender possession of the Acquired Assets to the Buyer, as of the Closing Date.

          9.     Transfer of Acquired Assets Free and Clear. Subject to the Closing, pursuant to

 sections 105(a), 363(b), 363(f), and 365 of the Bankruptcy Code, the Debtors are authorized to

 transfer the Acquired Assets in accordance with the terms of the Asset Purchase Agreement. The

 Acquired Assets shall be transferred to the Buyer, and, upon the Closing, such transfer shall: (i) be

 valid, legal, binding, and effective; (ii) vest the Buyer with all right, title, and interest of the Debtors

 in the Acquired Assets; and (iii) be, except with respect to Assumed Liabilities, Permitted

 Exceptions (as defined in the Asset Purchase Agreement) and as further provided herein, free and

 clear of all Claims, Encumbrances, Interests, Liabilities and Liens in accordance with section

 363(f) of the Bankruptcy Code or otherwise, with all Claims, Encumbrances, Interests, Liabilities

 and Liens that represent interests in property, inclusive of those of Discover Growth Fund LLC, to

 attach to the net proceeds of the Sale Transaction, in the same amount and order of their priority,

 with the same validity (or invalidity), force, and effect that they have against the Acquired Assets

 immediately prior to the Sale Transaction, and subject to any rights, claims, defenses and

 objections, if any, the Debtors or any other interested parties may possess with respect thereto, in

 each case immediately before the Closing. For the avoidance of doubt, the Acquired Assets are

 sold to the Buyer free and clear of any Claims, Encumbrances, Interests, Liabilities and Liens of

 Discover Growth Fund LLC.            Discover Growth Fund LLC may assert any of its Claims,




                                                     17
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 18 of 74
 Page 18 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 Encumbrances, Interests, Liabilities and Liens against the proceeds of the Sale Transaction

 wherever located, deposited, escrowed or otherwise held or transferred.

          10.    Payments. In accordance with the terms of the Memorandum of Understanding

 executed by Eitan Erez, the Israeli trustee in the Stay Proceedings, as defined below, the Debtors

 and the Committee (the “MOU”) and the conditions of the Order approving the MOU issued by

 this Court, and notwithstanding anything to the contrary in the Asset Purchase Agreement, on the

 Closing Date upon satisfaction of all conditions to Closing set forth in the Asset Purchase

 Agreement, the Buyer shall remit a 100% of the proceeds directly to counsel to the Debtors, who

 in turn will hold 50% in escrow and remit within seven (7) days receipt from the Buyer, 50% of

 the proceeds directly to the Official Receiver (based upon instructions from Mr. Erez) for the “stay

 proceedings under section 350 of The Companies Law 5759-1999 of the State of Israel” of Ltd.

 (the “Stay Proceedings”) pending before the District Court of Jerusalem, Israel ("Israeli Court"),

 with such proceeds to be distributed in accordance with the MOU.

          11.    Subject to and upon the Closing, except as expressly set forth in the Asset

 Purchase Agreement or this Sale Order, all Persons (and their respective successors and assigns)

 including, without limitation, all debt security holders, equity security holders, governmental,

 tax, and regulatory authorities, lenders, employees, former employees, trade creditors, trustees,

 and any other creditors holding Claims, Encumbrances, Interests, Liabilities and Liens against

 the Debtor or the Acquired Assets, are hereby forever barred and estopped from asserting or

 pursuing such Claims, Encumbrances, Interests, Liabilities and Liens against the Buyer, or its

 respective Affiliates, successors, or assigns, their property, or the applicable Acquired Assets,



                                                    18
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 19 of 74
 Page 19 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 including, without limitation, taking any of the following actions with respect to any Claims,

 Encumbrances, Interests, Liabilities and Liens (other than Assumed Liabilities; as defined in the

 Asset Purchase Agreement): (i) commencing or continuing in any manner any action or other

 proceeding against the Buyer or its Affiliates, successors or assigns, assets, or properties; (ii)

 enforcing, attaching, collecting, or recovering in any manner any judgment, award, decree, or

 order against the Buyer or its Affiliates, successors or assigns, assets, or properties; (iii) creating,

 perfecting, or enforcing any Liens against the Buyer or its Affiliates, successors or assigns, assets,

 or properties; (iv) asserting any Claims, Encumbrances, Interests, Liabilities and Liens as a setoff,

 right of subrogation, or recoupment of any kind against any obligation due to the Buyer or its

 Affiliates, successors or assigns, assets, or properties; or (v) commencing or continuing any

 action in any manner or place that does not comply, or is inconsistent, with the provisions of this

 Sale Order or the agreements or actions contemplated or taken in respect thereof. No such

 Persons shall assert or pursue against the Buyer or its Affiliates, successors, or assigns any such

 Claims, Encumbrances, Interests, Liabilities and Liens.

          12.    Following the Closing of the Sale Transaction, no holder of any Claims,

 Encumbrances, Interests, Liabilities and Liens that is not an Assumed Liability and/or Permitted

 Exceptions as set forth in the Asset Purchase Agreement shall interfere with the Buyer’s title to

 or use and enjoyment of the applicable Acquired Assets based on or related to any such Claims,

 Encumbrances, Interests, Liabilities and Liens or based on any actions or inactions the Debtors

 may take in these Chapter 11 Cases.




                                                    19
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 20 of 74
 Page 20 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

          13.    Subject to and upon the Closing, except as expressly set forth in the Asset Purchase

 Agreement, the Buyer and its Affiliates (defined in the Asset Purchase Agreement), successors

 and assigns shall have no liability for any Claims, Encumbrances, Interests, Liabilities and Liens

 in, on, or against the Debtors or their assets, whether known or unknown as of the Closing Date,

 now existing or hereafter arising, whether fixed or contingent, whether derivatively, vicariously,

 as a transferee or successor or otherwise, of any kind, nature or character whatsoever, including,

 without limitation: (i) any employment or labor agreements or the termination thereof; (ii) any

 pension, welfare, compensation, or other employee benefit plans, agreements, practices, or

 programs, including, without limitation, any pension plan of or related to the Debtors or the

 Debtors’ Affiliates or predecessors or any current or future employees of any of the foregoing, or

 the termination of any of the foregoing (and without limiting the generality of this clause (ii), any

 Liabilities, whether for contributions required by contract, minimum required contributions

 pursuant to Section 302 of the Employee Retirement Income Security Act of 1974 (“ERISA”), or

 any form of withdrawal or other Liability pursuant to Title IV of ERISA or any other statutory or

 contract source, such as a trust agreement; (iii) the Debtors’ business operations or the cessation

 thereof; (iv) any litigation involving the Debtors; (v) any employee, workers’ compensation,

 occupational disease or unemployment, or temporary disability related law (including, without

 limitation, Claims, Encumbrances, Interests, Liabilities and Liens that might otherwise arise

 pursuant to (a) the Employee Retirement Income Security Act of 1974, as amended, (b) the Fair

 Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal Rehabilitation

 Act of 1973, (e) the National Labor Relations Act, (f) the Worker Adjustment and Retraining



                                                    20
 10517050-1
Case 19-13273-VFP          Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                      Document Page 21 of 74
 Page 21 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 Notification Act of 1988, (g) the Age Discrimination and Employee Act of 1967 and Age

 Discrimination in Employment Act, as amended, (h) the Americans with Disabilities Act of 1990,

 (i) the Consolidated Omnibus Budget Reconciliation Act of 1985, (j) the Multiemployer Pension

 Plan Amendments Act of 1980, (k) state and local discrimination laws, (1) state and local

 unemployment compensation laws or any other similar state and local laws, (m) state workers’

 compensation laws, and (n) any other state, local, or federal employee benefit laws, regulations or

 rules or other state, local, or federal laws, regulations or rules relating to, wages, benefits,

 employment, or termination of employment with the Debtor or its predecessors); (vi) any antitrust

 laws; (vii) any product liability or similar laws, whether state or federal or otherwise; (viii) any

 environmental laws, rules, or regulations, including, without limitation, under the Comprehensive

 Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601, et seq., or similar

 state statutes; (ix) any bulk sales or similar laws; (x) any federal, state, foreign, or local tax statutes,

 regulations, or ordinances, including, without limitation, the Internal Revenue Code of 1986, as

 amended and the Israeli Innovation Authority; and (xi) any common law doctrine of de facto

 merger or successor or transferee liability, successor-in-interest liability theory, or any other theory

 of or related to successor liability, and the Debtors hereby waive and release the Buyer from any

 such Claims, Encumbrances, Interests, Liabilities and Liens.

          14.    This Sale Order (i) shall be effective as a determination that, as of the Closing, the

 conveyances and transfers described herein have been effected and (ii) is and shall be binding upon

 and govern the acts of all Persons, including, without limitation, all filing agents, filing officers,

 title agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,



                                                     21
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 22 of 74
 Page 22 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 administrative agencies, governmental departments, secretaries of state, federal and local officials,

 and all other Persons who may be required by operation of law, the duties of their office, or

 contract, to accept, file, register, or otherwise record or release any documents or instruments, or

 who may be required to report or insure any title or state of title in or to any lease; and each of the

 foregoing Persons is hereby directed to accept for filing any and all of the documents and

 instruments necessary and appropriate to consummate the transactions contemplated by the Asset

 Purchase Agreement and this Sale Order.

          15.    Except as expressly set forth in the Asset Purchase Agreement, upon the Closing,

 except if any Person that has filed financing statements, mortgages, mechanic’s liens, lis pendens,

 or other documents or agreements evidencing Claims, Encumbrances, Interests, Liabilities and

 Liens against the Debtors or the applicable Acquired Assets shall not have delivered to the Debtors

 prior to the Closing of the Sale Transaction, in proper form for filing and executed by the

 appropriate parties, termination statements, instruments of satisfaction, or releases of all interests

 that the Person has with respect to the Debtors or the Acquired Assets, such entity is hereby

 directed to deliver all such statements, instruments, and releases and, if they do not, then: (i) the

 Debtors are hereby authorized and directed to execute and file such statements, instruments, or

 releases on behalf of the Person with respect to the Acquired Assets; and (ii) Buyer is hereby

 authorized to file, register, or otherwise record a certified copy of this Sale Order, which, once

 filed, registered, or otherwise recorded, shall constitute conclusive evidence of the release of all

 Claims, Encumbrances, Interests, Liabilities and Liens against the Acquired Assets. This Sale

 Order is deemed to be in recordable form sufficient to be placed in the filing or recording system



                                                    22
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 23 of 74
 Page 23 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 of each and every federal, state, or local government agency, department, or office is hereby

 directed to accept any and all documents and instruments necessary or appropriate to give effect

 to the Sale Transactions.

          16.    No Successor or Other Derivative Liability. By virtue of the sale of the Acquired

 Assets, the Buyer shall not be deemed to: (i) be a legal successor, or otherwise be deemed a

 successor to the Debtors; (ii) have, de facto or otherwise, merged with or into the Debtors; or (iii)

 be a mere continuation or substantial continuation of the Debtors or the enterprise or operations of

 the Debtors.

          17.    Assumption and Assignment of Certain Contracts. Subject to the procedures

 set forth in this Sale Order and the Asset Purchase Agreement, any Acquired Contract shall be

 deemed assumed and assigned to the Buyer, without further order of the Court.

          18.    The Debtors are hereby authorized in accordance with section 365 of the

 Bankruptcy Code and the procedures set forth in the Bid Procedures Order and in the Asset

 Purchase Agreement to assume and assign the Acquired Contracts to the Buyer free and clear of

 all Claims, Encumbrances, Interests, Liabilities and Liens, and to execute and deliver to the Buyer

 such documents or other instruments as may be necessary to assign and transfer the Acquired

 Contracts to the Buyer as provided in the Asset Purchase Agreement. The Buyer shall be fully

 and irrevocably vested with all right, title, and interest of the Debtors under the Acquired Contracts

 assumed and assigned in accordance with the procedures set forth in this Sale Order and the Asset

 Purchase Agreement and, pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall be

 relieved from further liability with respect to the Acquired Contracts. The Buyer acknowledges



                                                    23
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 24 of 74
 Page 24 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 and agrees that, from and after Closing, subject to the terms of this Sale Order, it shall comply with

 the terms of each assumed and assigned Acquired Contract from and after the Closing Date.

          19.    Payment of the Cure Costs (as set forth in the Asset Purchase Agreement and in the

 amount agreed to by the parties or provided in an order of this Court) shall be in full satisfaction

 and cure of any and all monetary defaults under the Acquired Contracts. Each non-Debtor party

 to an Acquired Contract is forever barred and estopped from asserting against the Debtors or the

 Buyer, their successors or assigns, or the property of any of them, any default existing as of the

 date of the Sale Hearing if such default was not timely raised or asserted prior to or at the Sale

 Hearing. Except as expressly set forth herein, to the extent a counterparty to an Acquired Contract

 failed to timely object to the Cure Costs prior to the Sale Hearing, such Cure Costs have been and

 shall be deemed to be fully determined and any such counterparty shall be prohibited from

 challenging, objecting to, or denying the validity and finality of the Cure Costs and/or the

 assumption and assignment of the Acquired Contract at any time.

          20.    Upon the Debtors’ assignment of the Acquired Contracts to the Buyer, no default

 shall exist under any Acquired Contracts, and no counterparty to any Acquired Contracts shall be

 permitted to declare a default by any Debtor or the Buyer, or otherwise take action against the

 Buyer, as a result of any Debtors’ financial condition, bankruptcy, or failure to perform any of its

 obligations under the relevant Acquired Contracts. Any provision in an Acquired Contract that

 prohibits or conditions the assignment or sublease of such Acquired Contract or allows the

 counterparty thereto to terminate, recapture, impose any penalty, condition on renewal or

 extension, or modify any term or condition upon such assignment or sublease, constitutes an



                                                    24
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 25 of 74
 Page 25 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 unenforceable anti-assignment provision that is void and of no force and effect, but only in

 connection with the assumptions and assignments authorized by this Sale Order. The failure of

 the Debtors or the Buyer to enforce at any time one or more terms or conditions of any Acquired

 Contract shall not be a waiver of such terms or conditions, or of the Debtors’ or the Buyer’s rights

 to enforce every term and condition of the Acquired Contract.

          21.    Ipso Facto Clauses Ineffective. The Acquired Contracts shall be transferred to,

 and remain in full force and effect for the benefit of, the Buyer in accordance with their respective

 terms, including, without limitation, all obligations of the Buyer as the assignee of the Acquired

 Contracts, notwithstanding any provision in any such Acquired Contracts (including, without

 limitation, those of the type described in sections 365(e)(1) and (f) of the Bankruptcy Code) that

 prohibits, restricts, or conditions such assignment or transfer. There shall be no rent accelerations,

 escalations, assignment fees, increases, or any other fees charged to the Buyer or the Debtor as a

 result of the assumption or assignment of the Acquired Contracts.

          22.    Statutory Mootness.        The transactions contemplated by this Sale Order are

 undertaken by the Buyer in good faith, as that term is used in sections 363(m) of the Bankruptcy

 Code. The Buyer is a “good faith purchaser” within the meaning of sections 363(m) of the

 Bankruptcy Code, and, as such, is entitled to all the protections afforded and, accordingly, the

 reversal, modification, amendment, or vacatur on appeal of the authorization provided herein

 (including without limitation the terms and provisions of the Asset Purchase Agreement and the

 Sale Transaction) shall not affect the validity and enforceability of the Asset Purchase Agreement

 or the Sale Transaction, the transfer of the Acquired Assets to the Buyer free and clear of Claims,



                                                    25
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 26 of 74
 Page 26 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 Encumbrances, Interests, Liabilities and Liens, or the Claims, Encumbrances, Interests, Liabilities

 and Liens or priority authorized or created under the Asset Purchase Agreement, absent entry of a

 Court order imposing a stay before the Closing pending such appeal.

          23.    No Avoidance of Asset Purchase Agreement. Neither the Debtors nor the Buyer

 have engaged in any conduct that would cause or permit the Asset Purchase Agreement to be

 avoided or costs and damages to be imposed under section 363(n) of the Bankruptcy Code.

          24.    Waiver of Bankruptcy Rules 6004(h) and 6006(d). This Sale Order shall be

 effective immediately upon entry pursuant to Rules 7062 and 9014, and notwithstanding the

 provisions of Rule 62(a) of the Federal Rules of Civil Procedure, Bankruptcy Rules 6004(h) and

 6006(d), or any applicable provisions of the Local Rules, this Sale Order shall not be stayed after

 the entry hereof, but shall be effective and enforceable immediately upon entry, and the fourteen

 (14) day stay provided in Rule 62(a), and/or Bankruptcy Rules 6004(h) and 6006(d) is hereby

 expressly waived and shall not apply.

          25.    Binding Effect of this Sale Order. The terms and provisions of the Asset Purchase

 Agreement and this Sale Order shall be binding in all respects upon, and shall inure to the benefit

 of, the Debtors and the Israeli Trustee in the Stay Proceedings, including in accordance with the

 MOU, their estates, and their creditors (whether known or unknown), the Buyer, and its Affiliates,

 successors, and assigns, and any affected third parties, including, without limitation, all Persons

 asserting Claims, Encumbrances, Interests, Liabilities and Liens (collectively, the “Bound

 Parties”), notwithstanding any subsequent appointment of any trustee, examiner, or receiver under

 any chapter of the Bankruptcy Code or any other law, and all such provisions and terms shall



                                                    26
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 27 of 74
 Page 27 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 likewise be binding on such trustee, examiner, receiver, party, entity, or other fiduciary under any

 chapter of the Bankruptcy Code or any other law with respect to any of the Bound Parties, and all

 such terms shall likewise be binding on such trustee, examiner, receiver, party, entity, or other

 fiduciary, and shall not be subject to rejection or avoidance by the Debtors, their estates, their

 creditors or any trustee, examiner, receiver, party, entity, or other fiduciary. The provisions of this

 Sale Order and the terms and provisions of the Asset Purchase Agreement, shall survive the entry

 of any order that may be entered confirming or consummating any chapter 11 plan of the Debtors

 or converting these Chapter 11 Cases to a case or cases under chapter 7, and the terms and

 provisions of the Asset Purchase Agreement, as well as the rights and interests granted pursuant

 to this Sale Order and the Asset Purchase Agreement shall continue in these or any superseding

 cases and shall be binding upon the Bound Parties and their respective successors and permitted

 assigns including, without limitation, any trustee, party, entity, or other fiduciary hereafter

 appointed as a legal representative of the Debtors under chapter 7 or chapter 11 of the Bankruptcy

 Code or any similar foreign law. Any trustee appointed for the Debtors under any provision of the

 Bankruptcy Code, whether the Debtors are proceeding under chapter 7 or chapter 11 of the

 Bankruptcy Code, shall be authorized and directed to (i) operate the business of the Debtors to the

 fullest extent necessary to permit compliance with the terms of the Asset Purchase Agreement and

 this Sale Order and (ii) perform under the Asset Purchase Agreement and this Sale Order without

 the need for further order of the Court.

          26.    Buyer a Party in Interest. The Buyer is a party in interest and shall have the

 ability to appear and be heard on all issues related to or otherwise connected to this Sale Order,



                                                    27
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 28 of 74
 Page 28 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 the Sale Transaction, and any issues related to or otherwise connected to the Sale Transaction and

 the Asset Purchase Agreement.

          27.    Conflicts; Precedence. In the event that there is a direct conflict between the terms

 of this Sale Order and the terms of the Asset Purchase Agreement, the terms of this Sale Order

 shall control. Nothing contained in any chapter 11 plan hereinafter confirmed in these Chapter 11

 Cases or any order confirming such chapter 11 plan, or any other order of the Court, shall conflict

 with or derogate from the provisions of the applicable Asset Purchase Agreement or the terms of

 this Sale Order.

          28.    Modification of the Asset Purchase Agreements. The Asset Purchase Agreement

 and any related agreements, documents, or other instruments, may be modified, amended, or

 supplemented by the parties thereto, in a writing signed by each party, and in accordance with the

 terms thereof, with the written consent of the Committee (which consent shall not be unreasonably

 withheld, delayed or conditioned), without further order of the Court provided that any such

 modification, amendment, or supplement does not materially change the terms of the Asset

 Purchase Agreement or any related agreements, documents, or other instruments.

          29.    Retention of Jurisdiction. Except to the extent provided in the MOU with respect

 to the distribution of the sale proceeds subsequent to receipt by the Debtors’ counsel herein, this

 Court shall retain exclusive jurisdiction to, among other things, (i) interpret, enforce, and

 implement the terms and provisions of this Sale Order and the Asset Purchase Agreement

 (including, without limitation, all amendments thereto, any waivers and consents thereunder, and

 of each of the agreements executed in connection therewith) and (ii) adjudicate disputes related to



                                                    28
 10517050-1
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03                  Desc Main
                                     Document Page 29 of 74
 Page 29 of 29
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: Order (I) Authorizing The Sale Of The Debtors’ Anti-Eotaxin Assets Free And Clear Of All
                   Liens, Claims, Encumbrances And Interests, (II) Approving The Asset Purchase Agreement,
                   And (III) Authorizing The Debtor To Assume And Assign Certain Executory Contracts And
                   Unexpired Leases And Other Related Relief

 this Sale Order and the Asset Purchase Agreement (including, without limitation, all amendments

 thereto, any waivers and consents thereunder, and of each of the agreements executed in

 connection therewith).

          30.    No Revocation of Permits and Licenses. To the extent provided by Section 525

 of the Bankruptcy Code, no governmental unit may revoke or suspend any permit or license

 relating to the operation of the Acquired Assets sold, transferred or conveyed to the Buyer on

 account of the filing or pendency of these Chapter 11 Cases or the consummation of the

 transactions contemplated by the Asset Purchase Agreement.

          31.    No Bulk Sales; No Brokers. No bulk sales law or any similar law of any state or

 other jurisdiction shall apply in any way to the Sale Transaction. Other than the professionals

 retained by the Debtors pursuant to orders of this Court, no brokers were involved in

 consummating the Sale Transaction, and no brokers’ commissions shall be due to any person or

 entity in connection with the Sale Transaction. The Buyer is not obligated to pay any fee or

 commission or like payment to any broker, finder, or financial advisor as a result of the

 consummation of the Sale Transaction. Notwithstanding the foregoing, the Debtors may be

 obligated to pay their financial advisor or investment banker for services rendered in connection

 with the sale in accordance with other orders of this Court.




                                                    29
 10517050-1
Case 19-13273-VFP   Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03   Desc Main
                              Document Page 30 of 74




                         EXHIBIT A
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                    Document Page 31 of 74


                                ASSET PURCHASE AGREEMENT

         This Asset Purchase Agreement (this “Agreement”) is made and entered into this 28th day
 of June, 2019, by and between Immune Pharmaceuticals Inc. a Delaware corporation (“Immune
 Inc.”) and Immune Pharmaceuticals, Ltd., a corporation organized under the laws of Israel
 (“Immune Ltd.” and, together with Immune Inc., the “Sellers” and each of the Sellers individually,
 a “Seller”) and Alexion Pharma International Operations Unlimited Company, an Irish unlimited
 company (“Buyer”) (the Sellers and Buyer shall each be referred to herein individually as a “Party”
 and collectively as the “Parties”).

                                           WITNESSETH

         WHEREAS, the Sellers each filed a voluntary petition for relief under Chapter 11 of Title
 11 of the United States Code (as amended, the “Bankruptcy Code”), case nos.19-13273-VFP and
 19-13896 (such cases referred to herein together as the “U.S. Bankruptcy Case”) in the United
 States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”), on February 17,
 2019 and February 22, 2019, respectively;

         WHEREAS, Immune Ltd. filed a motion for a stay of the proceedings under Section 350(b)
 of the Israeli Companies Law – 1999 for relief under applicable Israeli bankruptcy law, case no.
 67317-03-19 (such case referred to herein as the “Israeli Bankruptcy Case” and, together with the
 U.S. Bankruptcy Case, the “Bankruptcy Cases”) in the District Court of Jerusalem (the “Israeli
 Bankruptcy Court”), on or about March 19, 2019;

        WHEREAS, the Sellers and their Affiliates are in the business of developing novel
 therapeutic agents for the treatment of immunologic and inflammatory diseases, including an anti-
 Eotaxin-1 program (which includes, without limitation, bertilimumab (and any derivatives,
 analogues, modifications, and back-up compounds thereof), a first-in-class, human monoclonal
 antibody that targets eotaxin-1, a chemokine that plays a role in immune responses and attracts
 eosinophils to the site of inflammation (the “Product Program”); and

         WHEREAS, each Seller wishes to sell, transfer and assign, and Buyer wishes to purchase
 and acquire, the Acquired Assets and assume the Assumed Liabilities, as applicable (the “Sale”)
 on the terms and subject to the conditions set forth in this Agreement and to be set forth in an order
 of the Bankruptcy Court authorizing and approving the Sale pursuant to sections 363 and 365 of
 the Bankruptcy Code and in an order of the Israeli Bankruptcy Court authorizing and approving
 the Sale pursuant to applicable Israeli bankruptcy law.

         NOW THEREFORE, the Parties hereto agree as follows:

                                             ARTICLE 1
                                    Definitions and Interpretation

         1.1    Definitions.

         “Acquired Assets” means all of the properties, assets and rights owned by a Seller (or such
 Seller’s Affiliates) of any kind and description, whether tangible or intangible, real or personally


 B4956868.14
Case 19-13273-VFP         Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                     Document Page 32 of 74


 owned, held or used in the conduct of, or which in any way, directly or indirectly, comprise or
 relate to, or are necessary or useful for the further research, development and commercialization
 of, the Product Program, including, without limitation, (a) the Acquired Contracts, (b) the
 Intellectual Property, (c) the Equipment, (d) the Data, Materials and Records and (e) Causes of
 Action, but excluding the Excluded Assets.

         “Acquired Contracts” means all rights of either Seller (or any of their Affiliates) under any
 executory Contracts related to the Product Program, including, without limitation, those
 agreements set forth in Schedule 5.4, as such Schedule may be amended or supplemented from
 time to time at any point prior to the Closing by the Parties, in all events subject to the extent of
 such Sellers’ or Affiliate’s rights to assume and assign such contracts pursuant to section 365 of
 the Bankruptcy Code or, if applicable, Israeli bankruptcy law.

        “Affiliate” means any Person who, directly or indirectly, controls, is controlled by or is
 under common control with the relevant Party.

         “Agreement” is defined in the introductory paragraph of this Agreement.

        “Ancillary Agreements” means the Assignment and Assumption Agreements, the Bills of
 Sale and the IP Assignments.

        “Assignment and Assumption Agreement” means an Assignment and Assumption
 Agreement between Buyer and a Seller (or Affiliate of a Seller, as applicable), dated as of the
 Closing Date, in substantially the form of Exhibit A.

         “Assumed Liabilities” means all of the following:

         (a)     all obligations and Liabilities under the Acquired Contracts, but only to the extent
 that they arise out of or relate to the time period from and after the Closing Date; and

         (b)     all Cure Costs.

        “Avoidance Action” means an action brought under sections 546 to 550 of the Bankruptcy
 Code, but excluding any such action that relates to an Acquired Asset or Assumed Liability.

         “Bankruptcy Cases” is defined in the second WHEREAS clause of this Agreement.

         “Bankruptcy Code” is defined in the first WHEREAS clause of this Agreement.

         “Bankruptcy Court” is defined in the first WHEREAS clause of this Agreement.

         “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

         “Bidding Procedures” is defined in Section 7.3(c).

         “Bill of Sale” means a Bill of Sale of a Seller (or Affiliate of a Seller, as applicable), dated
 as of the Closing Date, in substantially the form of Exhibit B.

                                                    2
 B4956868.14
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                    Document Page 33 of 74



         “Breakup Fee” is defined in Section 7.3(c).

        “Business Day” means a day other than a Saturday, Sunday or legal holiday for commercial
 banking institutions in The Commonwealth of Massachusetts.

         “Buyer” is defined in the introductory paragraph of this Agreement.

         “Buyer Ancillary Agreements” is defined in Section 6.2.

         “Causes of Action” means, without limitation, any and all actions, causes of action, choses
 in action, defenses, liabilities, obligations, rights, suits, debts, sums of money, damages,
 judgments, Claims or proceedings to recover money or property and demands of any nature
 whatsoever, whether known or unknown, in law, equity or otherwise owned by a Seller (or an
 Affiliate of a Seller) that relate to the Product Program or are otherwise required to enforce to
 enforce Buyer’s rights to ownership of, to enjoy the benefit of, and/or to collect the Acquired
 Assets, including any intellectual property rights in the Acquired Assets.

         “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

         “Closing” and “Closing Date” are defined in Section 11.1(a).

         “Closing Payment” is defined in Section 4.2.

        “Competing Transaction” means (a) any transaction by either Seller in which all or a
 material portion of the Acquired Assets are sold to another purchaser or (b) a plan of
 reorganization, or other corporate transaction which substantially prohibits or impairs the Sale
 contemplated by this Agreement.

         “Contract” means any written contract, agreement, lease, license, commitment or other
 legally binding written undertaking.

         “Cure Costs” is defined in Section 3.3.

         “Data, Materials and Records” means, in each case to the extent used in connection with
 or otherwise related to, the Product Program: (a) clinical study data, (b) clinical supply and other
 materials (including any existing drug product and drug substance (in any form)), (c) regulatory
 submissions and correspondence, (d) studies, reports and similar documents and records, (e)
 technology transfer materials, (f) safety data, and (g) all of each Seller’s (or its Affiliates’) other
 books and records that are related to the Product Program and are owned by a Seller or its
 Affiliates.

         “Diligence Satisfaction Notice” is defined in Section 8.3.

         “Due Diligence Deadline Date” means the later of (a) the date that is thirty (30) days after
 the date of this Agreement, (b) the date that is ten (10) days prior to the date set by the Bankruptcy


                                                   3
 B4956868.14
Case 19-13273-VFP         Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                     Document Page 34 of 74


 Court for the auction of the Acquired Assets (including such later auction date as may be extended
 by the Bankruptcy Court), and (c) such later date as the Parties may mutually agree in writing.

         “Equipment” means all of the machinery and equipment, manufactured and purchased
 parts, goods in process and finished goods, furniture, furnishings, fixtures, construction in
 progress, spare parts and other tangible personal property owned by a Seller or one of its Affiliates
 together with all rights of a Seller or one of its Affiliates against the manufacturers and/or suppliers
 of such machinery and equipment, and all computer hardware and software, including all computer
 systems, servers, memory cards, handheld devices, and all other computer-related equipment used
 with respect to, or otherwise relating to, the Product Program.

        “Excluded Assets” means all assets of any Seller other than the Acquired Assets, including,
 without limitation the following assets of each Seller: (i) such Seller’s cash and debtor-in-
 possession operating accounts; (ii) Avoidance Actions; (iii) any asset that is specifically included
 on Schedule 1.1, as such Schedule may be amended or supplemented from time to time prior to
 the Closing by Buyer; (iv) any right of such Seller under this Agreement or any of the Ancillary
 Agreements; (v) any Excluded Tax Receivables; and (vi) the minute books and corporate records
 of each Seller.

         “Excluded Liabilities” is defined in Section 3.2.

         “Excluded Tax Receivables” means any receivable from a Governmental Entity in respect
 of a refund of Taxes with respect to the period of time prior to the Closing.

         “Expense Reimbursement” is defined in Section 7.3(c).

        “Final Order” means an order entered by the Bankruptcy Court as to which no appeal has
 been taken and the time to appeal has run, or an appeal has been taken and the underlying order
 was upheld and can no longer be appealed.

         “Final Orders” means the Final Order and the Israeli Final Order.

       “Governmental Entity” means any court, administrative agency or commission or other
 governmental authority or instrumentality, domestic or foreign.

        “iCo License” means that certain Product Sublicense Agreement, dated as of December 7,
 2010, by and between Immune Ltd. and iCo Therapeutics, Inc., as amended.

         “Immune Inc.” is defined in the introductory paragraph of this Agreement.

         “Immune Ltd.” is defined in the introductory paragraph of this Agreement.

         “Intellectual Property” means the intellectual property owned or licensed by a Seller (or
 one its respective Affiliates), and used in connection with or relating to the Product Program,
 including, without limitation, the following to the extent used in connection with or relating to the
 Product Program: (a) all rights and title to all patents and patent applications, and including all


                                                    4
 B4956868.14
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                    Document Page 35 of 74


 reissues, divisions, continuations, renewals, extensions, and continuations-in-part, including,
 without limitation, those identified in Schedule 5.6(a); (b) all logos, trade names, trademarks,
 trademark registrations (including any applications), including, without limitation, those identified
 in Schedule 5.6(a), and all service marks; (c) Software; (d) all copyrights, and copyright
 registrations (including applications); (e) trade secrets, know how, designs, drawings, design plans
 and patterns; (f) marketing and sales files, history, literature and slide collections; (g) research
 library and intelligence; (h) the intellectual property used directly and exclusively in operating the
 Equipment; and (i) any other intellectual or industrial property and proprietary rights.

          “IP Assignment” means an Intellectual Property Assignment of a Seller (or Affiliate of a
 Seller, as applicable), dated as of the Closing Date, in substantially the form of Exhibit C.

         “Israeli Bankruptcy Case” is defined in the second WHEREAS clause of this Agreement.

         “Israeli Bankruptcy Court” is defined in the second WHEREAS clause of this Agreement.

        “Israeli Final Order” means an order entered by the Israeli Bankruptcy Court as to which
 no appeal has been taken and the time to appeal has run, or an appeal has been taken and the
 underlying order was upheld and can no longer be appealed.

          “Israeli Sale Order” means an order of the Israeli Bankruptcy Court, in form and substance
 reasonably acceptable to Buyer, to be entered by the Israeli Bankruptcy Court pursuant to the
 Israeli Companies Law and/or the Israeli Companies Ordinance, as applicable, among other things:
 (a) approving this Agreement and the transactions contemplated hereby; (b) approving the sale of
 the Acquired Assets owned by Immune Ltd. to Buyer free and clear of any and all Liens, Claims
 and interests (other than Assumed Liabilities, Permitted Exceptions and Licensee IP Rights)
 pursuant to applicable Israeli bankruptcy law; and (c) approving the assumption and assignment
 to Buyer from Immune Ltd. of the Acquired Contracts to which Immune Ltd. is a party solely on
 the terms of such Acquired Contracts (to the extent such approval is required under applicable
 Israeli bankruptcy law and subject to any applicable limitations under applicable Israeli bankruptcy
 law).

        “Law” means any federal, state, provincial, local or foreign law, statute, rule, regulation or
 ordinance of any Governmental Entity.

         “Liability” or “Liabilities” means any liability (whether known or unknown, whether
 asserted or not asserted, whether absolute or contingent, whether liquidated or unliquidated, and
 whether due or to become due), including any liability for Taxes.

         “Licensee IP Right” means the rights that a licensee of intellectual property has under
 section 365(n)(1) of the Bankruptcy Code or any analogous section of Israeli bankruptcy law with
 respect to electing certain treatment in connection with a rejected executory contract under which
 the debtor is a licensor of a right to intellectual property.

       “Lien” means any lien, charge, mortgage, option, security interest, restriction or other
 encumbrance affecting title.


                                                   5
 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03              Desc Main
                                   Document Page 36 of 74



         “Material Breach” means any breach which has a material adverse effect on the Acquired
 Assets or prevents a Seller from performing its obligations hereunder or prevents Buyer from
 receiving title to the Acquired Assets.

         “Order” means any writ, judgment, decree, injunction or similar order, writ, ruling,
 directive or other requirement of any Governmental Entity (in each such case whether preliminary
 or final).

         “Party” and “Parties” are defined in the introductory paragraph of this Agreement.

         “Permitted Exceptions” means (a) title of a lessor under a capital or operating lease, (b)
 rights of any owner of Intellectual Property and any Liens affecting such rights to the extent not
 affecting the use by a Seller or its Affiliates of any licensed Intellectual Property, and (c) Liens
 which, pursuant to the Sale Order or applicable Law, will not attach to the Acquired Assets
 following the consummation of the Sale.

          “Person” means any individual, corporation, partnership, joint venture, trust, limited
 liability company, business association or other entity.

         “Product Program” is defined in the third WHEREAS clause of this Agreement.

         “Purchase Price” is defined in Section 4.1.

         “Purchased Business” means the Acquired Assets and the Assumed Liabilities.

         “Purchase Price Deposit” is defined in Section 4.2.

         “Sale” is defined in the fourth WHEREAS clause of this Agreement.

         “Sale Motion” is defined in Section 7.3.

         “Sale Order” means an order of the Bankruptcy Court, in form and substance reasonably
 acceptable to Buyer, to be entered by the Bankruptcy Court pursuant to sections 363 and 365 of
 the Bankruptcy Code, among other things: (a) approving this Agreement and the transactions
 contemplated hereby; (b) approving the sale of the Acquired Assets by each Seller to Buyer free
 and clear of any and all Liens, Claims and interests (other than Assumed Liabilities, Permitted
 Exceptions and Licensee IP Rights) pursuant to section 363(b) and (f) of the Bankruptcy Code; (c)
 approving the assumption and assignment to Buyer from each Seller of the Acquired Contracts
 solely on the terms of such Acquired Contracts (to the extent such approval is required under the
 Bankruptcy Code and subject in all events to the limitations on assuming and/or assigning
 executory contracts and unexpired leases under sections 365(c) and (f) of the Bankruptcy Code);
 (d) including a good faith finding pursuant to section 363(m) of the Bankruptcy Code; (e)
 approving the appointment by each Seller of Buyer as its attorney-in-fact to enforce and assigning
 to Buyer any rights to terminate, any Licensee IP Rights in the event that such holder of Licensee
 IP Rights fails to adhere to any of its obligations to Buyer arising under any such license of


                                                    6
 B4956868.14
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                    Document Page 37 of 74


 intellectual property; and (f) subject to Section 13.4 hereof, retaining jurisdiction of the Bankruptcy
 Court to interpret and enforce the terms and provisions of this Agreement.

         “Sale Orders” means the Sale Order and the Israeli Sale Order.

         “Scheduled Monetary Defaults” is defined in Section 5.4.

         “Seller” and “Sellers” are defined in the introductory paragraph of this Agreement.

         “Seller Ancillary Agreements” is defined in Section 5.2.

        “Software” means all software (including any accounting and finance software), firmware,
 source code, object code, databases, algorithms, notes, specifications, drawings, diagrams,
 messages, test plans, business rules, use cases, test results, customer feedback, issue or error logs
 and responses, labels and labeling specifications, regulatory submissions, communications with
 regulatory agencies, configuration tools, charts, artwork, process and work instructions,
 development environments, build scripts, automated test scripts, common law and statutory
 copyrights and copyright registrations, applications for registration, repositories of information,
 and the documentation thereof, and all drafts of any of the foregoing regardless of the medium in
 which it is fixed and all copies of any of the foregoing.

         “Tax” and “Taxes” means all federal, state, provincial, local and foreign taxes, including
 any income, alternative or minimum, business and occupation, gross receipts, disability,
 unemployment compensation, social security, sales, use, ad valorem, value-added, transfer,
 franchise, profits, estimated, withholding, wage, payroll, employment, excise, stamp, real and
 personal property, environmental or other tax of any type whatsoever, together with all interest,
 penalties and additions with respect thereto, whether disputed or not.

         “Third Party” means any Person other than a Seller, Buyer or any of their respective
 Affiliates.

         “Transaction Taxes” is defined in Section 12.1.

         “U.S. Bankruptcy Case” is defined in the first WHEREAS clause of this Agreement.

         1.2     Interpretation. Unless the context clearly otherwise requires, as used herein, the
 term “Agreement” means this Agreement and the Schedules and Exhibits hereto. When a reference
 is made in this Agreement to a Section, Schedule or Exhibit, such reference shall be to a Section,
 Schedule or Exhibit of this Agreement unless otherwise indicated. The meaning assigned to each
 term defined herein shall be equally applicable to both the singular and the plural forms of such
 term, and words denoting any gender shall include all genders. Where a word or phrase is defined
 herein, each of its other grammatical forms shall have a corresponding meaning. The headings
 contained in this Agreement are for reference purposes only and shall not affect in any way the
 meaning or interpretation of this Agreement. Whenever the words “included”, “includes” or
 “including” are used in this Agreement, they shall be deemed to be followed by the phrase “without
 limitation.” The words “hereof”, “herein” and “herewith” and words of similar import shall, unless


                                                   7
 B4956868.14
Case 19-13273-VFP         Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03                Desc Main
                                     Document Page 38 of 74


 expressly otherwise stated, be construed to refer to this Agreement as a whole and not to any
 particular provision of this Agreement, and article, section, paragraph, exhibit, appendix and
 schedule references are to the articles, sections, paragraphs, exhibits, appendices and schedules of
 this Agreement unless expressly otherwise specified. Unless otherwise indicated, all references to
 dollars refer to United States dollars. A reference to any legislation or to any provision of any
 legislation shall include any amendment thereto, and any modification or re-enactment thereof,
 any legislative provision substituted therefor and all regulations and statutory instruments issued
 thereunder or pursuant thereto. The Parties acknowledge that the Parties have participated equally
 in the drafting and preparation of this Agreement and the Ancillary Agreements and agree that any
 rule of construction to the effect that ambiguities are to be construed against the drafting party
 shall not be applied to the construction or interpretation of this Agreement or the Ancillary
 Agreements. When calculating the period of time before which, within which or following which,
 any act is to be done or step taken pursuant to this Agreement, the date that is the reference date in
 calculating such period shall be excluded. If the last day of such period is a non-Business Day,
 the period in question shall end on the next succeeding Business Day, whether the period is
 calculated by days before or after a defined date.

                                             ARTICLE 2
                                 Purchase and Sale of Acquired Assets

         2.1     Acquired Assets Subject to Agreement. Effective as of the Closing and upon the
 terms and subject to the conditions of this Agreement, each Seller shall (and, where applicable,
 shall cause their respective Affiliates to), severally and not jointly, sell, assign, transfer, convey
 and deliver to Buyer, and Buyer shall purchase, assume and acquire from such Seller (and, where
 applicable, its Affiliates), all of such Person’s right, title and interest in, to and under the Acquired
 Assets.

         2.2     Excluded Assets. Buyer shall acquire from each Seller (and, where applicable, its
 Affiliates) only the Acquired Assets. Notwithstanding anything contained in Section 2.1 hereof to
 the contrary, the Excluded Assets are expressly excluded from the transactions contemplated by
 this Agreement and do not comprise the Acquired Assets being transferred.

        2.3      Assignment of Contracts; Deemed Consents. Notwithstanding anything herein to
 the contrary, each Seller is only assigning, and Buyer is only acquiring, such rights and obligations
 under the Acquired Contracts as is permissible under section 365 of the Bankruptcy Code or the
 applicable Israeli bankruptcy law. For all purposes of this Agreement (including all
 representations and warranties of the Sellers contained herein), each Seller shall be deemed to have
 obtained all required consents in respect of the assignment of any Acquired Contract if, and to the
 extent that, pursuant to the Sale Orders, other Bankruptcy Court Order or applicable non-
 bankruptcy law, each Seller is authorized to assume and assign Acquired Contracts to Buyer
 pursuant to section 365 of the Bankruptcy Code and Israeli bankruptcy.

                                            ARTICLE 3
                                       Assumption of Liabilities

        3.1    Assumption of Liabilities. On the Closing Date, Buyer shall assume, pay, perform
 and discharge when due the Assumed Liabilities. Nothing in this Section 3.1 shall be deemed to

                                                    8
 B4956868.14
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                    Document Page 39 of 74


 limit any claims or defenses Buyer may have against any party other than the Sellers or their
 Affiliates. The transactions contemplated by this Agreement shall in no way expand the rights or
 remedies of any Third Party against Buyer or the Sellers or their Affiliates as compared to the
 rights and remedies which such Third Party would have had against a Seller or its Affiliates absent
 the Bankruptcy Cases had Buyer not assumed such Assumed Liabilities.

         3.2     Excluded Liabilities. Buyer shall not assume or in any way be responsible for any
 Liability of, or incurred by or on behalf of, either Seller other than the Assumed Liabilities (all
 such other Liabilities being referred to herein collectively as the “Excluded Liabilities”), regardless
 of whether such other Liability is disclosed herein or on any Schedule hereto.

         3.3     Acquired Contracts. At Closing, pursuant to section 365 of the Bankruptcy Code
 and applicable Israeli bankruptcy law, (except in each case with respect to any Acquired Contract
 that is not subject to such section), each Seller (and, where applicable, its respective Affiliates)
 shall assign to Buyer and Buyer shall assume from such Person, the Acquired Contracts. To the
 extent that any Acquired Contract is subject to an obligation to cure defaults (pursuant to section
 365 of the Bankruptcy Code or applicable Israeli bankruptcy law and described in the Sale Orders
 or any Order of the Bankruptcy Court relating to such cure liability), Buyer shall be responsible
 for any such cure obligations (in the aggregate, the “Cure Costs”). At or immediately after the
 Closing Date, Buyer shall pay the Cure Costs unless the Bankruptcy Court or the Israeli
 Bankruptcy Court, as applicable, has ordered, or Buyer and the counter-party to an Acquired
 Contract have agreed in writing to, different treatment.

                                             ARTICLE 4
                                             Consideration

         4.1    Consideration. The aggregate Purchase Price to be paid by Buyer to the Sellers for
 the Acquired Assets shall be $6,000,000 (the “Purchase Price”). As further consideration for the
 Acquired Assets, Buyer shall assume the Assumed Liabilities, in accordance with Section 3.1.
 Buyer shall allocate the Purchase Price and, to the extent applicable, Assumed Liabilities (and
 other costs) among the Acquired Assets and provide such allocation to the Sellers after the Closing.
 The Sellers shall not take any position that is inconsistent with such allocation.

           4.2     Payment of Purchase Price. Upon entry of an Order in each of the Bankruptcy
 Cases approving procedures for sale of the Acquired Assets pursuant to sections 363 and 365 of
 the Bankruptcy Code and applicable Israeli bankruptcy law, and scheduling a hearing to approve
 the transactions contemplated by this Agreement, Buyer shall deposit into a trust account of the
 Seller’s legal counsel (on behalf of both Immune Inc. and Immune Ltd.) a deposit of $600,000 (the
 “Purchase Price Deposit”). Upon full satisfaction or due waiver of each of the closing conditions
 set forth in ARTICLE 9 and ARTICLE 10 hereof, Buyer shall pay to Immune Inc. (on behalf of
 both Immune Inc. and Immune Ltd.) at the Closing the Purchase Price less the Purchase Price
 Deposit, in cash or immediately available funds by wire transfer to one or more bank accounts
 designated in writing by Immune Inc. (the “Closing Payment”). If this Agreement is terminated
 for any reason other than as a result of a Material Breach by Buyer (any such reason including,
 without limitation, Buyer’s termination of this Agreement pursuant to Sections 11.2(f), (g), (h) or
 (i)), or if either Seller consummates a Competing Transaction, the Sellers shall promptly return the
 Purchase Price Deposit to Buyer.

                                                   9
 B4956868.14
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                    Document Page 40 of 74


                                            ARTICLE 5
                            Representations and Warranties of the Sellers

         Each Seller represents and warrants, severally and not jointly, to Buyer as follows:

         5.1    Organization, Standing and Power. The Seller is a corporation duly organized,
 validly existing and in good standing under the laws of the State of Delaware, with respect to
 Immune Inc., and Israel, with respect to Immune Ltd. The Seller has the corporate power to own,
 operate and lease its respective portion of the Acquired Assets.

         5.2    Authority and Status. Subject to the entry of the Sale Orders:

              (a)    The Seller has the corporate power and authority to execute and deliver this
 Agreement and the Ancillary Agreements to which it is or will be a party (the “Seller Ancillary
 Agreements”) and to perform its obligations hereunder and thereunder and to consummate the
 Sale;

                (b)    The execution, delivery and performance by the Seller of this Agreement
 and the Seller Ancillary Agreements to which it shall be a party have been duly authorized and
 approved by all necessary corporate actions of the Seller; and

                 (c)    This Agreement and the Seller Ancillary Agreements to which it shall be a
 party constitute or, when executed and delivered, will constitute the valid and legally binding
 obligations of the Seller, enforceable against it in accordance with their respective terms.

         5.3     Status of Assets and Leases of the Sellers. Except as disclosed in Schedule 5.3, the
 Sellers, collectively, have good and valid title to, or a valid and transferable leasehold interest in,
 all of the Acquired Assets. At the Closing, Buyer will acquire, subject to the entry of the Sale
 Order, all of the Acquired Assets of the Seller, in each case free and clear of all Liens, Claims and
 interests other than Assumed Liabilities, Permitted Exceptions, Licensee IP Rights and the
 obligations of any Acquired Contract. Except as disclosed in Schedule 5.3, the Acquired Assets
 are sufficient for, and constitute all of the rights, property and assets necessary for, the continued
 research, development and commercialization of the Product Program after the Closing in
 substantially the same manner as conducted prior to the Closing.

         5.4     Acquired Contracts. Schedule 5.4 sets forth a true and complete list of the Acquired
 Contracts of the Seller (true and complete copies, together with all amendments and supplements
 thereto, having been made available to Buyer). Except as set forth in Schedule 5.3 or Schedule
 5.4, the Seller is not in monetary default on any of the Acquired Contracts as of the date of this
 Agreement (“Scheduled Monetary Defaults”). Except as set forth in Schedule 5.3 and except for
 Scheduled Monetary Defaults and any defaults of a type listed in section 365(b)(2) of the
 Bankruptcy Code, Seller will not be in material default on any of its Acquired Contracts as of the
 date of Closing.

        5.5     Claims Litigation and Disputes. Except as set forth in Schedule 5.5, other than the
 Bankruptcy Proceeding, there is no Claim or litigation or investigative proceeding pending or, to
 the knowledge of the Seller, threatened against Seller which would affect Seller’s ability to
 perform its obligations hereunder and under the Seller Ancillary Agreements.

                                                   10
 B4956868.14
Case 19-13273-VFP         Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                     Document Page 41 of 74


         5.6    Intellectual Property.

                 (a)      Schedule 5.6(a) contains a correct, current and complete list of all patents,
 patent applications and trademarks owned by or licensed to the Seller, specifying as to each, as
 applicable: the title, mark, or design; the jurisdiction by or in which it has been issued, registered
 or filed; the patent, registration or application serial number; the issue, registration or filing date;
 and the current status;

                  (b)     Except as set forth in Schedule 5.6(b), (i) the Seller is the owner of, or has
 valid rights to use, the Intellectual Property including, without limitation, the intellectual property
 set forth on Schedule 5.6(a), and, (ii) to the knowledge of the Seller, all of such Intellectual
 Property exists, is valid and enforceable, has been maintained in good standing and, to the extent
 subject to any registration or application with any Governmental Entity or authorized private
 registrar, are subsisting and in full force and effect;

                 (c)     Schedule 5.6(c) contains a correct, current and complete list of all
 agreements: (i) under which the Seller is a licensor or otherwise grants to any Person any right or
 interest relating to any Intellectual Property; (ii) under which the Seller is a licensee or otherwise
 granted any right or interest relating to the Intellectual Property of any Person; and (iii) which
 otherwise relate to the Seller's ownership or use of any Intellectual Property with respect to the
 Product Program;

                 (d)     Except as set forth in Schedule 5.6(d), (i) the Seller’s present use of the
 Intellectual Property does not infringe on or violate any rights of any others in any manner and the
 Product Program, if it were presently sold commercially, would not infringe on or violate any
 rights of any others in any manner, (ii) the Seller has the right and authority to use the Intellectual
 Property and (iii) there are no claims, actions, demands, lawsuits, or other proceedings (including
 any opposition, cancellation, revocation, review, or other proceeding), whether settled, pending or
 threatened (including in the form of offers to obtain a license): (A) alleging any infringement,
 misappropriation, or other violation of the Intellectual Property of any Person by the Seller; (B)
 challenging the validity, enforceability, registrability, patentability, or ownership of any
 Intellectual Property; or (C) by the Seller or any other Person alleging any infringement,
 misappropriation, or other violation by any Person of any Intellectual Property;

                 (e)    To the Seller’s knowledge, no Person has infringed, misappropriated, or
 otherwise violated any Intellectual Property, including, without limitation, with respect to any
 know-how, trade secrets or any other confidential information of the Seller, and the Seller has
 taken all reasonable and necessary steps to maintain and enforce the Intellectual Property and to
 preserve the confidentiality of all trade secrets and other confidential information, including by
 requiring all Persons having access thereto to execute binding, written non-disclosure agreements;
 and

               (f)     There are no parties, except as set forth on Schedule 5.6, that might assert a
 Licensee IP Right to any of the Seller’s Intellectual Property.

        5.7    Tax Matters. The transfer of the operations of the Purchased Business and the sale
 of the Acquired Assets pursuant to this Agreement are not subject to sales Tax (or any other


                                                   11
 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03             Desc Main
                                   Document Page 42 of 74


 Transaction Tax) in any jurisdiction. Prior to the Closing, the Sellers shall inform Buyer if any
 payment to be made by Buyer pursuant to this Agreement is subject to any withholding Taxes
 under U.S. federal income Tax law or otherwise, and provide such certification as is required by
 applicable Law to establish an exemption from, or reduction of, any withholding Taxes that
 otherwise would be applicable.

       5.8   Exclusivity of Representations. EXCEPT AS EXPRESSLY SET FORTH IN THIS
 ARTICLE 5 (AS MODIFIED BY THE SCHEDULES HERETO), NEITHER SELLER MAKES
 ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
 EQUITY, IN RESPECT OF ANY OF ITS ASSETS (INCLUDING THE ACQUIRED ASSETS),
 LIABILITIES (INCLUDING THE ASSUMED LIABILITIES) OR OPERATIONS,
 INCLUDING, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY
 PARTICULAR PURPOSE, OR NON INFRINGEMENT, AND ANY SUCH OTHER
 REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED, AND
 NONE SHALL BE IMPLIED AT LAW OR IN EQUITY. BUYER HEREBY
 ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE PROVIDED IN A
 REPRESENTATION OR WARRANTY CONTAINED IN THIS ARTICLE 5, AND SUBJECT
 TO SATISFACTION OF THE CLOSING CONDITIONS, BUYER IS PURCHASING THE
 ACQUIRED ASSETS ON AN “AS IS, WHERE IS” BASIS. NOTWITHSTANDING
 ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT OF A BREACH OF ANY
 REPRESENTATION OR WARRANTY BY ANY SELLER, BUYER’ S SOLE REMEDY, IF
 ANY, WITH RESPECT TO SUCH BREACH IS TERMINATION OF THIS AGREEMENT
 PRIOR TO CLOSING IN ACCORDANCE WITH SECTIONS 10.1 AND 11.2 OF THIS
 AGREEMENT OR THE RIGHTS PROVIDED IN SECTION 13.11.

                                           ARTICLE 6
                             Representations and Warranties of Buyer

         Buyer represents and warrants to the Sellers as follows:

         6.1     Organization, Standing and Power. Buyer is a corporation, duly organized, validly
 existing and in good standing under the laws of its jurisdiction. Buyer has the requisite power and
 authority to conduct its business as currently conducted and as contemplated by this Agreement,
 and to own, lease, operate or hold the Acquired Assets and to conduct the operations of the
 Purchased Business.

         6.2     Authority. Buyer has all corporate power and authority necessary to execute this
 Agreement and the Ancillary Agreements to which it is or will be a party (the “Buyer Ancillary
 Agreements”) and to consummate the transactions contemplated thereby and by this Agreement.
 The execution and delivery of this Agreement and the consummation of the transactions
 contemplated hereby have been duly authorized by all necessary corporate action of Buyer and the
 execution and performance of the Buyer Ancillary Agreements by Buyer will be authorized by all
 necessary corporate action prior to the Closing. This Agreement constitutes, and upon execution
 each of the Buyer Ancillary Agreements will constitute, valid and binding obligations of Buyer
 enforceable against it in accordance with their respective terms, such enforcement subject to
 bankruptcy, insolvency, reorganization, moratorium, or similar laws of general application
 affecting creditors’ rights and the application of general principles of equity.

                                                 12
 B4956868.14
Case 19-13273-VFP        Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03              Desc Main
                                    Document Page 43 of 74


        6.3     Claims, Litigation and Disputes. There is no claim or litigation or investigative
 proceeding pending or, to the knowledge of Buyer, threatened against Buyer which would
 materially affect Buyer’s ability to perform its obligations hereunder and under the Buyer
 Ancillary Agreements.

                                            ARTICLE 7
                                         Sellers’ Covenants

         7.1     Access and Right of Inspection; Correspondence with Third Parties. Between the
 date of this Agreement and the earlier of the termination of this Agreement and the Closing Date,
 the Sellers shall give to Buyer and its respective officers, agents, employees, counsel, accountants
 and other representatives, reasonable access to the Purchased Business (including reasonable
 access to Dr. Anthony Fiorino consistent with his obligations to his current employer, books,
 records, contracts and other information related thereto) and, to the extent permitted by Law, the
 Sellers shall furnish to Buyer such information related to the Purchased Business as Buyer shall
 from time to time reasonably request for the purposes of preparing for the transition of the
 Purchased Business from the Sellers to Buyer. In addition, without limitation of the foregoing,
 each of the Sellers acknowledges that Buyer may, between the date of this Agreement and the
 Closing Date, contact and discuss (a) the availability of manufacturing slots for the Product
 Program and related matters with WuXi Biologics and its advisors and affiliates, provided that (i)
 a representative of one of the Sellers is involved in such communication or (ii) one of the Sellers
 provides prior written consent (such consent not to be unreasonably withheld, conditioned or
 delayed, and email consent to be sufficient), to such communication with WuXi Biologics without
 a representative of Immune Inc., and provided further that Immune Inc. shall be copied on all
 written correspondence between Buyer and WuXi Biologics and (b) the iCo License and related
 matters with each of iCo Therapeutics, Inc. and Cambridge Antibody Technology Ltd. (or any
 successor) and their respective advisors and affiliates, provided that Buyer shall coordinate with
 Immune Inc. with respect to any such communications with iCo Therapeutics, Inc. or Cambridge
 Antibody Technology Ltd. (or any successor) and provided further that Buyer shall not engage in
 any such communications until the Sale Motions are filed with the Bankruptcy Court.

         7.2     Commercially Reasonable Efforts; Further Assurances. Each Seller shall execute
 such documents and take or cause to be taken all action and do or cause to be done all things
 necessary, proper or advisable to consummate the transactions contemplated by this Agreement
 (including, without limitation, to put Buyer in actual possession and operating control of the
 Acquired Assets, including to record or perfect the transfer of the Acquired Assets to Buyer, to
 confirm the title of the Acquired Assets in Buyer and to assist Buyer in exercising rights relating
 thereto), and to make all filings with, give all notices to, and obtain all consents from, all Third
 Parties which may be necessary or required in order to effectuate the transactions contemplated
 hereby. Each Seller shall use commercially reasonable efforts to fulfill or obtain the fulfillment of
 the conditions set forth in ARTICLE 10 of this Agreement.

         7.3    Bankruptcy Actions.

                 (a)     As soon as practicable after the execution of this Agreement, each Seller
 will use best efforts to obtain the entry of the Sale Orders.


                                                  13
 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03             Desc Main
                                   Document Page 44 of 74


                 (b)     Within two (2) Business Days of the date of the date of this Agreement,
 each Seller shall file with each of the Bankruptcy Court and the Israeli Bankruptcy Court a motion
 in form and substance acceptable to Buyer to approve the transaction contemplated hereby (the
 “Sale Motions”), which motions shall seek the Bankruptcy Court’s and the Israeli Bankruptcy
 Court’s respective approvals of this Agreement, each Seller’s performance under this Agreement,
 the assumption and the assignment of the Acquired Contracts and the Assumed Liabilities, and the
 entry of the Sale Orders. Contemporaneously with the filing of the Sale Motions, each Seller shall
 provide appropriate notice of the hearing on the Sale Motions as is required by the Bankruptcy
 Code and related Bankruptcy Rules and Israeli bankruptcy laws to all parties entitled to notice
 including, without limitation, all parties to the Acquired Contracts.

                 (c)    Contemporaneously with the filing of the Sale Motions, each Seller shall
 file with the Bankruptcy Court a motion seeking the approval of bidding procedures with respect
 to the Sale Motion filed therein, which bidding procedures shall have been approved by Buyer
 (such approval not to be unreasonably withheld, delayed or conditioned) (the “Bidding
 Procedures”) and which shall include at a minimum (x) Bankruptcy Court approval of a break-up
 fee payable by Sellers to Buyer in the amount of $180,000 (the “Breakup Fee”), plus
 reimbursement of all reasonable expenses of Buyer incurred in connection with this transaction up
 to $80,000 (the “Expense Reimbursement”), in each case with priority administrative claim
 treatment (sharing pro rata with all priority administrative claims and expenses under Section
 503(b) of the Bankruptcy Code), in the event that (1) this Agreement is terminated by Buyer
 pursuant to Section 11.2(c) any time after the Due Diligence Deadline Date (or the earlier delivery
 of a Diligence Satisfaction Notice); or (2) either Seller consummates a Competing Transaction,
 and (y) with respect to the Expense Reimbursement only, payable to Buyer in the event this
 Agreement is terminated by Buyer pursuant to either of Sections 11.2(g), 11.2(h), or 11.2(i). The
 Parties agree that Buyer would be substantially damaged in any event requiring the payment of the
 Breakup Fee, that the precise amount of such damage would be impossible or difficult to
 determine, and that the amount of the Breakup Fee represents a reasonable estimate of such
 damages. Any payment of the Breakup Fee would constitute liquidated damages and not a penalty.
 The provisions herein as to the payment of the Breakup Fee and the Expense Reimbursement were
 material inducements to Buyer entering into this Agreement. Any payments of the Breakup Fee or
 Expense Reimbursement under this Section 7.3(c) shall be made by Sellers by wire transfer of
 immediately available funds to an account designated in writing by Buyer.

                 (d)    Each Seller will provide Buyer with a reasonable opportunity to review and
 comment upon all motions, applications and supporting papers relating to the transactions
 contemplated by this Agreement prepared by such Seller prior to the filing thereof in the
 Bankruptcy Cases; provided, however, that such opportunity shall apply to any emergent matters
 only to the extent reasonably practicable. All motions, applications and supporting papers
 prepared by such Seller and relating to the transactions contemplated by this Agreement (including
 forms of orders and notices to interested parties) shall be acceptable in form and substance to
 Buyer, in its reasonable discretion.

        7.4     Conduct of Business. Prior to the Closing, the Sellers shall use commercially
 reasonable efforts to preserve the value of the Acquired Assets including, without limitation, by
 using commercially reasonable efforts for companies in similar financial positions as the Sellers
 to maintain and keep their assets in good condition, keep in full force and effect any insurance

                                                 14
 B4956868.14
Case 19-13273-VFP         Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                     Document Page 45 of 74


 coverage previously in effect, maintain in effect the Acquired Contracts (subject to the entry of an
 order of the Bankruptcy Court permitting the Sellers to reject any such contracts) and, with respect
 to the Purchased Business, maintain in accordance with good business practice their present
 business relationships so that such relationships shall be preserved for Buyer after the Closing.

          7.5    Records and Documents. From and after the Closing Date, Buyer shall grant to
 the Sellers and its representatives, at the Sellers’ reasonable request, reasonable access during
 normal business hours to the records and any other documents covering any period prior to and
 through the Closing Date related to the Purchased Business as may be reasonably necessary for
 litigation, preparation of financial statements, the Bankruptcy Cases, Tax matters or other valid
 business purposes.

         7.6     Notice of Certain Events. From the date hereof until the Closing, the Sellers shall
 promptly notify Buyer in writing of any fact, circumstance, event or action the existence,
 occurrence or taking of which (a) has resulted in, or could reasonably be expected to result in,
 individually or in the aggregate, a Material Breach of this Agreement by either Seller, (b) has
 resulted in, or could reasonably be expected to result in, any representation or warranty made by
 either Seller hereunder not being true and correct in all material respects or (c) has resulted in, or
 could reasonably be expected to result in, the failure of any of the conditions set forth in ARTICLE
 10 to be satisfied.

                                             ARTICLE 8
                                          Covenants of Buyer

         8.1     Discharge of Assumed Liabilities. From and after the Closing Date, Buyer shall
 pay, perform and discharge the Assumed Liabilities as they become due, including, without
 limitation, the discharge and performance when due of each and every obligation of each Seller to
 be satisfied or performed after the Closing Date under the Acquired Contracts.

          8.2     Commercially Reasonable Efforts, Further Assurances. Buyer shall execute such
 documents and use commercially reasonable efforts to take or cause to be taken all action and do
 or cause to be done all things necessary, proper or advisable to consummate the transactions
 contemplated by this Agreement, the Ancillary Agreements and the other documents and
 instruments to be delivered pursuant hereto. Buyer shall use commercially reasonable efforts to
 fulfill or obtain the fulfillment of the conditions set forth in ARTICLE 9 of this Agreement.

         8.3      Notice of Satisfaction of Due Diligence. Prior to or on the Due Diligence Deadline
 Date, Buyer shall advise Immune Inc. if its due diligence of the Product Program and Acquired
 Assets is completed to Buyer’s satisfaction (the “Diligence Satisfaction Notice”). Buyer shall not
 be entitled to the Expense Reimbursement and/or the Breakup Fee if it terminates this Agreement
 pursuant to Section 11.2(f) (provided however, for the avoidance of doubt, that Buyer will be
 entitled to a return of the Purchase Price Deposit in the event of such a termination). Prior to
 delivery of the Diligence Satisfaction Notice, Buyer has the right, in its sole discretion, to terminate
 this Agreement on or before the Due Diligence Deadline Date by written notice to the Sellers.




                                                   15
 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03              Desc Main
                                   Document Page 46 of 74


                                           ARTICLE 9
                               Conditions to the Sellers’ Obligations

        The obligation of each Seller to consummate the transactions contemplated by this
 Agreement shall be subject to the fulfillment, prior to or at the Closing, of each of the following
 conditions unless waived by such Seller in writing:

         9.1    Buyer’s Representations and Warranties. Each representation and warranty made
 by Buyer in ARTICLE 6 hereto shall be true and correct in all material respects on and as of the
 Closing Date with the same effect as though each such representation or warranty had been made
 or given on and as of the Closing Date, other than representations and warranties made as of a
 specific date, which shall be true and correct in all material respects as of such specific date
 (disregarding, for purposes of this Section 9.1, any exception or qualification of such
 representations and warranties relating to materiality).

         9.2     Buyer’s Covenants. Buyer shall have performed and complied, in all material
 respects, with all of the covenants set forth herein which are to be performed or complied with by
 it before or as of the Closing Date.

       9.3     Buyer’s Deliveries. Buyer shall have executed and delivered to each Seller the
 Buyer Ancillary Agreements.

        9.4     No Proceedings. No action, suit or proceeding which has a reasonable likelihood
 of success is pending or threatened by any Governmental Entity to enjoin, restrain, prohibit or
 obtain substantial damages against Buyer in respect of the transfer of the Acquired Assets as
 contemplated by this Agreement or the Ancillary Agreements, or which would be reasonably likely
 to prevent or make illegal the consummation of any transactions contemplated by this Agreement.

        9.5   Bankruptcy Court Approvals. The Sale Order shall have been entered by the
 Bankruptcy Court and the Israeli Sale Order shall have been entered by the Israeli Bankruptcy
 Court.

                                          ARTICLE 10
                                 Conditions to Buyer’s Obligations

         The obligation of Buyer to consummate the transactions contemplated by this Agreement
 shall be subject to the fulfillment, prior to or at the Closing, of each of the following conditions
 unless waived by Buyer in writing:

         10.1 Sellers’ Representations and Warranties. Each representation and warranty made
 by a Seller in ARTICLE 5 hereof shall be true and correct in all material respects on and as of the
 Closing Date with the same effect as though each such representation and warranty had been made
 or given on and as of the Closing Date other than representations and warranties made as of a
 specific date, which shall be true and correct in all material respects as of such specific date
 (disregarding, for purposes of this Section 10.1, any exception or qualification of such
 representations and warranties relating to materiality).

         10.2   Sellers’ Covenants. Each Seller shall have performed and complied in all material

                                                 16
 B4956868.14
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03             Desc Main
                                     Document Page 47 of 74


 respects with all of the covenants set forth herein which are to be performed by or complied with
 by it before or as of the Closing Date.

         10.3 Sellers’ Deliveries. Each Seller shall have executed and delivered to Buyer the
 Seller Ancillary Agreements.

         10.4 No Proceedings. No action, suit or proceeding which has a reasonable likelihood
 of success is pending or threatened by any Governmental Entity to enjoin, restrain, prohibit or
 obtain substantial damages against Buyer in respect of the transfer of the Acquired Assets as
 contemplated by this Agreement or the Ancillary Agreements, or which would be reasonably likely
 to prevent or make illegal the consummation of any transactions contemplated by this Agreement
 or the Ancillary Agreements.

         10.5 Conduct of Sellers’ Business. Between the date of this Agreement and the Closing
 Date (a) the Sellers shall have complied with Section 7.4 in all material respects; (b) there shall
 have been no material adverse change or impairment in the condition of the Purchased Business;
 and (c) except as disclosed in the Disclosure Schedules, neither Seller shall have materially
 defaulted in its obligations under any Acquired Contract and there shall not have been any
 termination of any Acquired Contract that cannot be fully cured on a reasonably prompt basis
 without the required payment of material fines, fees or other compensation payable to the
 counterparty to such agreement.

          10.6 Consulting Agreement. Buyer and Dr. Anthony Fiorino shall have entered into a
 mutually agreeable consulting agreement, pursuant to which Dr. Fiorino agrees to provide to Buyer
 consulting services relating to the Product Program and related matters for up to (a) fifteen (15)
 hours per month for the first three (3) full months after the Closing Date and (b) subject to any
 restrictions of Dr. Fiorino’s then-current employment, for up to ten (10) hours per month for the
 three (3) months following thereafter, and otherwise on terms and conditions customary for such
 agreements.

         10.7 Third Party Consents. The Sellers have obtained all necessary Third Party consents
 (including, without limitation, any required consents from Governmental Entities and Third Party
 licensor consents) to effectuate the Sale, including, without limitation, all certificates, permits,
 waivers and approvals.

        10.8 Bankruptcy Court Approval. (a) The Sale Order shall have been entered by the
 Bankruptcy Court and (i) shall be a Final Order and (ii) such order shall contain a waiver of the
 conditions set forth in Bankruptcy Rules 6004(h) and 6006(d) and (b) the Israeli Sale Order shall
 have been entered by the Israeli Bankruptcy Court and shall be an Israeli Final Order.

                                           ARTICLE 11
                                      Closing and Termination

         11.1   Closing.

                (a)      The closing (the “Closing”) shall be held on the first Business Day
 following full satisfaction or due waiver of the last to occur of the closing conditions set forth in
 ARTICLE 9 and ARTICLE 10 hereof (other than those to be satisfied at the Closing), or on such

                                                  17
 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03             Desc Main
                                   Document Page 48 of 74


 other date as is mutually acceptable to Buyer and the Sellers. The Closing will take place remotely
 on such date. The date on which the Closing occurs is referred to herein as the “Closing Date.”

                (b)    The Parties agree that time is of the essence in connection with the
 transactions contemplated hereby.

        11.2 Termination. This Agreement (and the transactions contemplated hereby) may not
 be terminated except as follows:

                (a)    Upon the mutual written consent of each Seller and Buyer;

                 (b)    By either Seller, if (i) Buyer is in Material Breach of this Agreement, and
 (ii) such breach has not been cured within 10 days following the delivery of written notice thereof
 to Buyer;

                 (c)    By Buyer, if (i) either Seller is in Material Breach of this Agreement, and
 (ii) such breach has not been cured within 10 days following the delivery of written notice thereof
 to the Sellers;

                (d)    By Buyer, if the Closing has not occurred on or before October 1, 2019;

                 (e)     By Buyer if (i) the Bankruptcy Court does not enter an order approving the
 Bidding Procedures by the date that is thirty-five (35) days after the date of this Agreement, (ii)
 either Seller closes a Competing Transaction, or (iii) either the Bankruptcy Court and Buyer is not
 designated as the back-up Bidder in any auction under section 363 of the Bankruptcy Code or
 applicable Israeli bankruptcy law;

               (f)    By Buyer, in its sole discretion, any time on or prior to the Due Diligence
 Deadline Date, provided that it has not previously provided a Diligence Satisfaction Notice;

                  (g)    By Buyer, if the U.S. Bankruptcy Case is converted to a case under chapter
 7 or a trustee is appointed in the U.S. Bankruptcy Case;

                (h)       By Buyer, (i) if the Bankruptcy Court issues an order in favor of iCo
 Therapeutics Inc. requiring Immune Ltd. to reject the iCo Therapeutics Inc. License (the “iCo
 License”), granting iCo relief from the automatic stay so as to permit termination of the iCo
 License, or finding that the iCo License is not an executory contract or that the iCo License is
 terminated; or (ii) if Immune Ltd. rejects the iCO License;

               (i)    By Buyer, if there is an auction in the Israeli Bankruptcy Case for any of
 the Acquired Assets or the Israeli Bankruptcy Court enters an Order materially adverse to Buyer
 from the Bidding Procedures for the sale, transfer or other disposition of any of the Acquired
 Assets; or

                (j)     By either Seller or by Buyer, if either the Bankruptcy Court or the Israeli
 Bankruptcy Court denies its respective Sale Motion or fails to enter the Sale Order or the Israeli
 Sale Order, as applicable, or if either the Sale Order or the Israeli Sale Order fails to become a
 Final Order or an Israeli Final Order, as applicable.

                                                 18
 B4956868.14
Case 19-13273-VFP        Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03              Desc Main
                                    Document Page 49 of 74


         11.3 Effect of Termination. Upon the termination of this Agreement in accordance with
 Section 11.2 hereof, the Parties shall be relieved of any further obligations or liability under this
 Agreement except for (i) confidentiality obligations contained in Section 13.10, (ii) the expense
 allocation provisions under Section 13.2, (iii) the provisions of Section 13.4, (iv) Sellers’
 obligation to return the Deposit under Section 4.2, and (v) obligations for breaches of this
 Agreement occurring prior to such termination.

                                            ARTICLE 12
                                            Tax Matters

         12.1 Transaction Taxes. The Sellers shall bear and be responsible for paying any
 recording charges, sales, use, stamp, transfer, deed, documentary, registration, business and
 occupation and other similar Taxes (including related penalties (civil or criminal), additions to Tax
 and interest) imposed by any Governmental Entity with respect to the transfer of the operations of
 the Purchased Business and any Acquired Assets to Buyer (“Transaction Taxes”), regardless of
 whether the Tax authority seeks to collect such Taxes from either Seller or from Buyer; further,
 Buyer shall reasonably cooperate with each Seller in taking all reasonable steps and make all
 filings or submissions appropriate under applicable Transaction Tax laws and regulations
 reasonably requested by the Sellers in order to cause such transfer to qualify for one or more
 exemptions from such Transaction Taxes including, without limitation, any sales Taxes. Each
 Party shall give prompt written notice to the other Party of any proposed adjustment or assessment
 of any Transaction Taxes with respect to the transactions contemplated hereby and in the Ancillary
 Agreements. In any proceedings, whether formal or informal, both Parties shall be permitted to
 participate in the defense of such proceeding with respect to such Transaction Taxes, and shall
 take all actions and execute all documents reasonably required to allow such participation. Buyer
 shall not be responsible for income, franchise or any other Taxes of either Seller, if any, arising
 from the transactions contemplated hereby.

         12.2 Withholding Tax. Buyer shall be entitled to withhold from any payment under this
 Agreement any Tax required by applicable Law to be withheld from the payment. The Sellers
 shall promptly reimburse Buyer for any such amount of Tax that Buyer does not withhold from
 any such payment.

                                            ARTICLE 13
                                            Miscellaneous

        13.1 No Survival. The representations and warranties of each Seller contained in
 ARTICLE 5 shall not survive the Closing, neither Seller shall have any liability to Buyer for any
 breach thereof (whether prior to or after the Closing) and the sole consequence (if any) of any
 breach thereof prior to the Closing shall be the failure of the condition set forth in Section 10.1
 (subject to the provisions of Section 10.1). The representations and warranties of Buyer contained
 in ARTICLE 6 shall not survive the Closing, Buyer shall have no liability to either Seller for any
 breach thereof (whether prior to or after the Closing) and the sole consequence (if any) of any
 breach thereof prior to the Closing shall be the failure of the condition set forth in Section 9.1
 (subject to the provisions of Section 9.1). None of the covenants of Buyer or of either Seller
 contained in this Agreement (except for such items as are expressly required to be performed after


                                                  19
 B4956868.14
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                    Document Page 50 of 74


 the Closing) shall survive the Closing hereunder, and no party hereto shall be liable to any other
 party hereto after the Closing for any breach of such covenants.

        13.2 Expenses. Except as otherwise expressly provided for elsewhere in this Agreement,
 each Party hereto shall pay its own expenses and costs relating to the negotiation, execution and
 performance of this Agreement.

         13.3 Governing Law. This Agreement shall be governed by the laws of the State of
 Delaware regardless of the laws that might otherwise govern under applicable conflicts of law
 principles.

         13.4   Disputes; Bankruptcy Court Jurisdiction.

                  (a)    Without limiting any Party’s right to appeal any order of the Bankruptcy
 Court or the Israeli Bankruptcy Court, (i) the Israeli Bankruptcy Court shall retain exclusive
 jurisdiction to enforce the terms of this Agreement and to decide any claims or disputes which may
 arise or result from, or be connected with, this Agreement, any breach or default hereunder, or the
 transactions contemplated hereby, in each case to the extent related to the Israeli Bankruptcy Case,
 (ii) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms of this Agreement
 and to decide any claims or disputes which may arise or result from, or be connected with, this
 Agreement, any breach or default hereunder, or the transactions contemplated hereby, in each case
 to the extent related to the U.S. Bankruptcy Case, and (iii) any and all proceedings related to the
 foregoing shall be filed and maintained only in the Bankruptcy Court or the Israeli Bankruptcy
 Court, as applicable, and the Parties hereby consent to and submit to the jurisdiction and venue of
 the Bankruptcy Court and the Israeli Bankruptcy Court, as applicable, and shall receive notices at
 such locations as indicated in Section 13.5; provided, however, that if the Bankruptcy Case has
 closed or if the Bankruptcy Court declines to exercise jurisdiction, the Parties agree to
 unconditionally and irrevocably submit to the exclusive jurisdiction of the U.S. federal and state
 courts of competent jurisdiction located within the State of Delaware, and any appellate court from
 any such court, for the resolution of any such claim or dispute. The Parties hereby irrevocably
 waive, to the fullest extent permitted by applicable Law, any objection which they may now or
 hereafter have to the laying of venue of any such dispute brought in such court or any defense of
 inconvenient forum for the maintenance of such dispute. Each of the Parties hereto agrees that a
 judgment in any such dispute may be enforced in other jurisdictions by suit on the judgment or in
 any other manner provided by Law.

               (b)     Each of the Parties hereto hereby consents to process being served by any
 Party to this Agreement in any suit, action or proceeding by delivery of a copy thereof in
 accordance with the provisions of Section 13.5.

            (c)  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
 RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR PROCEEDING REGARDING
 THIS AGREEMENT OR ANY PROVISION HEREOF.

        13.5 Notices. All notices, requests, demands and other communications hereunder shall
 be in writing and shall be deemed to have been duly given when personally delivered, delivered
 by overnight courier or transmitted by facsimile or by email, or five (5) days after mailed, certified


                                                  20
 B4956868.14
Case 19-13273-VFP          Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03         Desc Main
                                     Document Page 51 of 74


 or registered mail, with postage prepaid addressed as follows (or to such other person or address
 as the Party to receive such notice may have designated from time to time by notice in writing
 pursuant hereto):

 If to either Seller:

         c/o Immune Pharmaceuticals, Inc.
         1 Bridge Plaza South
         Suite 270
         Fort Lee, NJ 07024
         Attn: Gary Rabin
         Email: gary.rabin@immunepharma.com

         with a copy to:

         John Hogoboom, Esq.
         Lowenstein Sandler LLP
         1251 Avenue of the Americas
         New York, NY 10020
         Attn: Jack Hogoboom
         Email: jhogoboom@lowenstein.com

         Morris S. Bauer or Melissa A. Pena
         Norris McLaughlin, P.A.
         400 Crossing Boulevard
         8th Floor
         P.O. Box 5933
         Bridgewater, NJ 08807-5933
         Phone: (908) 722-0700
         Fax: (908) 722-0755
         Email: msbauer@norris-law.com
                or: mapena@norris-law.com

 If to Buyer:

         Alexion Pharma International Operations Unlimited Company
         c/o Alexion Pharmaceuticals, Inc.
         121 Seaport Boulevard
         Boston, Massachusetts 02210
         Attn: General Counsel
         Email: ellen.chiniara@alexion.com

         with a copy to:

         Foley Hoag LLP
         155 Seaport Boulevard
         Boston, MA 02210

                                                21
 B4956868.14
Case 19-13273-VFP         Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                     Document Page 52 of 74


         Attn: Mark A. Haddad, Esq., and Kenneth S. Leonetti, Esq.
         Email Addresses: mhaddad@foleyhoag.com and kleonetti@foleyhoag.com

         13.6 Counterparts, Facsimile or PDF Signatures; Third Party Beneficiaries. This
 Agreement may be executed in one or more counterparts, each of which shall be deemed an
 original but all of which together shall constitute one and the same instrument. Counterpart
 signatures to the Agreement delivered and received by facsimile or “pdf” shall be acceptable and
 binding on the Party(ies) transmitting the same. No provision of this Agreement is intended to (i)
 confer upon any Person other than the Parties hereto and their successors and permitted assigns,
 any rights or remedies hereunder (except to the extent provided under section 365(n) of the
 Bankruptcy Code), (ii) relieve or discharge the obligation or liability of any third party or (iii) give
 any third party any right of subrogation or action against Seller or Buyer.

         13.7 Entire Agreement. This Agreement and the Ancillary Agreements embody the
 entire agreement and understanding between the Sellers and Buyer with respect to the subject
 matter hereof and supersede all prior agreements and understandings related to the subject matter
 hereof. There are no representations, warranties, covenants, promises or agreements on the part
 of a Party to the other hereto which are not explicitly set forth herein.

         13.8 Modifications. Any modification, amendment or waiver of or with respect to any
 provision of this Agreement or any agreement, instrument or document delivered pursuant hereto
 shall not be effective unless it shall be in writing and signed by an authorized representative of
 each Seller and of Buyer and shall designate specifically the terms and provisions so modified.

         13.9 Assignment and Binding Effect. This Agreement shall be binding upon and inure
 to the benefit of the Parties hereto and their respective successors and permitted assigns (including
 any liquidating trustee, or similar representative for either Seller or the estate of either Seller
 appointed in connection with either of the Bankruptcy Cases), but (except as provided for in this
 Section 13.9) neither this Agreement nor any of the rights, interests or obligations hereunder shall
 be assigned by Buyer or by either Seller without the prior written consent of the other; provided,
 however, that Buyer may assign any of its rights, interests or obligations hereunder to any Affiliate
 of Buyer or in connection with the sale of all or substantially all of its business to which this
 Agreement relates (whether by sale, merger, reorganization, consolidation or otherwise), provided
 that, such assignee shall be required to assume all of the rights and obligations of Buyer hereunder.

         13.10 Public Announcements; Confidentiality. Prior to Closing, the Parties will consult
 with each other before issuing or prior to the issuance by any Affiliate of, and will provide each
 other the opportunity to review and comment upon, any press release or other public statements
 (or relevant portions thereof) relating to the transactions contemplated by this Agreement and shall
 not issue, and shall ensure that their respective Affiliates shall not issue, any such press release or
 make any such public statement prior to such consultation, except as may be required by applicable
 Law, court process or by obligations pursuant to any listing agreement with any national securities
 exchange or contractual obligation to make public filings with the Securities and Exchange
 Commission. Each Party also agrees that it will not, directly or indirectly, except to the extent
 required by Law or Order (provided prior timely notice has been provided to the other Party to
 permit such Party to limit such disclosure or to seek appropriate protective orders), make use of or
 divulge, or permit any of its agents, employees or Affiliates to make use of or divulge, any terms

                                                   22
 B4956868.14
Case 19-13273-VFP        Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03              Desc Main
                                    Document Page 53 of 74


 or conditions of this Agreement or the Ancillary Agreements prior to the time that the Bankruptcy
 Cases are filed. The obligations contained in this Section 13.10 are in addition to and independent
 of the obligations contained in the Confidential Disclosure Agreement, dated as of December 9,
 2018, by and between Buyer and Immune Inc., which shall remain in full force and effect.
 Notwithstanding anything herein to the contrary, Buyer acknowledges that the Sellers will have
 certain obligations in the Bankruptcy Cases to discuss or disclose matters relating to this
 Agreement and the Ancillary Agreements (including the specific terms therein), and compliance
 with such obligations shall not be prohibited nor limited by this Section 13.10.

          13.11 Right to Specific Performance. The Parties acknowledge that the unique nature of
 the transactions contemplated by this Agreement may render money damages an inadequate
 remedy for the breach by either Party of its obligations under this Agreement. Each Party agrees
 that in the event of such breach, (i) the non-breaching Party may, upon proper action instituted by
 it, be entitled to seek a decree of specific performance of this Agreement, and (ii) such rights are
 cumulative and in addition to any other remedy to which the Parties may be entitled at law or
 equity.

        13.12 Severability. Any term or provision of this Agreement that is invalid or
 unenforceable in any situation in any jurisdiction shall not affect the validity or enforceability of
 the remaining terms and provisions hereof or the validity or enforceability of the offending term
 or provision in any other situation or in any other jurisdiction.


                                                *****




                                                  23
 B4956868.14
 Case19-13273-VFP
Case  19-13273-VFP Doc
                    Doc343219-2Filed
                                   Filed 07/01/19Entered
                                     10/21/19       Entered 07/01/19
                                                         10/21/19    15:46:47Desc
                                                                  15:05:03     Desc
                                                                                  Main
                  Exhibit to Memorandum
                             Document Page  of Law
                                                 54 ofPage
                                                       74 24 of 41
 Case19-13273-VFP
Case  19-13273-VFP Doc
                    Doc343219-2Filed
                                   Filed 07/01/19Entered
                                     10/21/19       Entered 07/01/19
                                                         10/21/19    15:46:47Desc
                                                                  15:05:03     Desc
                                                                                  Main
                  Exhibit to Memorandum
                             Document Page  of Law
                                                 55 ofPage
                                                       74 25 of 41
Case 19-13273-VFP       Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03   Desc Main
                                  Document Page 56 of 74



                                      INDEX OF SCHEDULES

         Schedule 1.1       Excluded Assets
         Schedule 5.4       Acquired Contracts
         Schedule 5.6       Intellectual Property


                                        LIST OF EXHIBITS

         Exhibit A          Assignment and Assumption Agreement
         Exhibit B          Bill of Sale
         Exhibit C          IP Assignment




 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03             Desc Main
                                   Document Page 57 of 74


                         IMMUNE PHARMACEUTICALS INC. AND
                           IMMUNE PHARMACEUTICALS, LTD.


                                 DISCLOSURE SCHEDULES
                                             to
                               ASSET PURCHASE AGREEMENT
                                     Dated June 28, 2019


         These Disclosure Schedules are made and given in connection with that certain Asset
 Purchase Agreement (the “Agreement”) by and between Immune Pharmaceuticals Inc., a
 Delaware corporation (“Immune Inc.”), Immune Pharmaceuticals, Ltd., a corporation organized
 under the laws of Israel (“Immune Ltd.” and, together with Immune Inc., the “Sellers” and each
 of the Sellers individually, a “Seller”), and Alexion Pharma International Operations Unlimited
 Company, an Irish unlimited company (“Buyer”). Capitalized terms used but not defined herein
 shall have the meanings assigned to such terms in the Agreement.

         These Disclosure Schedules are arranged in sections and subsections corresponding to the
 numbered section and lettered subsections of the Agreement, and the information, exceptions and
 disclosures in each such section and subsection of these Disclosure Schedules apply only to the
 correspondingly numbered section and lettered subsection of the Agreement; provided that the
 information, exceptions and disclosures contained in any section or subsection of these
 Disclosure Schedules shall be deemed to be incorporated by reference to each other section or
 subsection herein if the applicability of such information, exception or disclosure to such other
 section or subsection herein is reasonably apparent on its face.

          No reference to or disclosure of any item or other matter in these Disclosure Schedules
 that is listed as an exception to a representation and warranty of the Agreement shall be
 construed as an admission or indication that such item or other matter is material or that such
 item or other matter is required to be referred to or disclosed in these Disclosure Schedules. The
 information set forth in these Disclosure Schedules is disclosed solely for purposes of the
 Agreement, and no information set forth herein shall be deemed to be an admission by any party
 hereto to any third party of any matter whatsoever, including of any violation of law or breach of
 any agreement.

         These Disclosure Schedules are an integral part of the Agreement, are incorporated
 therein by reference and are not intended to be an independent document. The description of the
 terms and provisions of any plans, contracts, agreements or documents identified herein are
 qualified, in their entirety, by the actual terms and provisions of such plans, contracts,
 agreements or documents.




 B4956868.14
Case 19-13273-VFP            Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03           Desc Main
                                       Document Page 58 of 74




                                             Schedule 1.1
                                            Excluded Assets

         All assets and properties of any Seller except those that comprise or relate to, or are
     necessary or useful for the further research, development and commercialization of, the
     Product Program, including, without limitation, the following:
         1.     The Sellers’ Ceplene, Nanocyclo, Amiket, and Cytovia assets and all permits,
     licenses and contracts related to such assets, in each case solely to the extent that such assets
     do not relate to, and are not required for the use of, the Acquired Assets.
         2.     All office furniture, computers and telephone equipment and all laboratory facilities
     and equipment located in both Israel (in storage) and New Jersey (whether in the Ft. Lee office
     space or in storage).




                                                 -4-
 B4956868.14
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03            Desc Main
                                    Document Page 59 of 74


                                           Schedule 5.3
                           Status of the Assets and Leases of the Sellers


         1.    iCo Therapeutics Incorporated (“iCo”) has sent a termination notice for the Product
               Sublicense Agreement.

         2.    As disclosed in Immune Inc.’s public SEC filings, Discover Growth Fund holds a
               secured interest in all assets of Immune Inc.




 B4956868.14
Case 19-13273-VFP      Doc 343      Filed 10/21/19 Entered 10/21/19 15:05:03     Desc Main
                                   Document Page 60 of 74


                                         Schedule 5.4
                                      Acquired Contracts

                        Contract                                    Cure Costs
  The “Biologics Master Services Agreement” between     $555,190
  Immune Pharmaceuticals, Inc. and WuXi Biologics
  (Hong Kong) Limited dated June 27, 2018.

  The “Product Sublicense Agreement” between Immune $0
  Pharmaceuticals Ltd. and iCo Therapeutics
  Incorporated dated December 7, 2010, as amended on
  March 31, 2011.

  The “Proposal – Clinical Trial Services – Bertilimumab $192,050
  for the Treatment of Bullous Pemphigoid” between
  Immune Pharmaceuticals Inc. and Target Health Inc.
  dated June 1, 2014.




 B5037916.2
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03             Desc Main
                                    Document Page 61 of 74


                                          Schedule 5.5
                                  Claims Litigation and Disputes


         1.      iCo Therapeutics Incorporated (“iCo”) has sent a termination notice for the
         Product Sublicense Agreement. In addition, they have filed with the U.S. Bankruptcy
         Court a motion to reject the Sublicense and to obtain relief from the stay in order to allow
         the termination of the Sublicense.

         2.     Discover Growth Fund, LLC has filed a motion to convert the U.S. Bankruptcy
         Case into a Chapter 7 case.




 B4956868.14
Case 19-13273-VFP             Doc 343     Filed 10/21/19 Entered 10/21/19 15:05:03           Desc Main
                                         Document Page 62 of 74




                                                 Schedule 5.6
                                             Intellectual Property
 5.6 (a): List of patents and applications

 BERTILIMUMAB PATENT FAMILY
 PATENTS AND PATENT APPLICATIONS FILED UNDER IMMUNE PHARMA LTD
 (OWNER)

     PC Ref. No. Title                                   Application No.      Filing Date
     P-76963-    USE OF ANTI-EOTAXIN                     2014229137 (ACTIVE1) March 13, 2014
     AU          ANTIBODIES FOR                          (FILE DIVISION
                 TREATING                                INSTEAD OF
                 INFLAMMATORY BOWEL                      RESPONSE ON OR
                 DISEASE                                 BEFORE JAN 23, 2019
     P-76963-    As above                                2,923,905 (ACTIVE)   March 13, 2014
     CA
     P-76963-    As above                                201480028187.4            March 13, 2014
     CN                                                  (ACTIVE –
                                                         RESPONSE DUE JAN
                                                         10, 2019)
     P-76963-EP As above                                 EP14763599.9(ACTIVE       March 13, 2014
                                                         – RESPONSE DUE
                                                         NOV 8, 2018, NOT
                                                         FILING RESPONSE
                                                         UNTIL NOTICE
                                                         RECEIVED IN 2019)
     P-76963-IL     As above                             242521 (ACTIVE)           March 13, 2014
     P-76963-       As above                             714361 (ACTIVE –          March 13, 2014
     NZ                                                  Request for
                                                         Examination on or
                                                         before January 2019,
                                                         absolute deadline March
                                                         13, 2019)
     P-76963-       As above                             13/864,387(ACTIVE,        March 13, 2014
     US1                                                 RCE filed Nov 19,
                                                         2018)
     P-76963-       As above                             15/347,847(ACTIVE, 6-     November 10, 2016
     US2                                                 MTH DEADLINE JAN
                                                         9, 2019)

 1
     ACTIVE: Applications still undergoing examination



 B4956868.14
Case 19-13273-VFP   Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03     Desc Main
                              Document Page 63 of 74


  P-575761-    USE OF ANTI-EOTAXIN       US Provisional           February 28, 2018
  USP          ANTIBODIES FOR            Application 62/636,170   (TO FILE PCT on
               TREATING BULLOUS                                   or before Feb
               PEMPHIGOID                                         28,2019)




 B4956868.14
Case 19-13273-VFP       Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03        Desc Main
                                  Document Page 64 of 74


 PATENTS AND PATENT APPLICATIONS LICENSED FROM MEDIMMUNE LTD

  PC Ref. No.   Title                          Patent/Application    Filing Date
                                               No.
  P-75623-US HUMAN ANTIBODIES                  6946546 (ISSUED       FILED March 2,
             AGAINST EOTAXIN                   09/20/2005)           2001
                                                                     EXPIRES MARCH
                                                                     2, 2021 PLUS 31
                                                                     DAYS PTA, NOT
                                                                     INCLUDING
                                                                     PATENT
                                                                     EXTENSION AND
                                                                     TERMINAL
                                                                     DISCLAIMER
  P-75623-      METHODS OF OBTAINING           7323311 (ISSUED       FILED January 9,
  US1           A SPECIFIC BINDING             01/29/2008)           2003
                MEMBER THAT BINDS                                    EXPIRES MARCH
                EOTAXIN                                              2, 2021 PLUS 534
                                                                     DAYS PTA, NOT
                                                                     INCLUDING
                                                                     PATENT
                                                                     EXTENSION AND
                                                                     TERMINAL
                                                                     DISCLAIMER
  P-75623-      As above                       8067564 (ISSUED       FILED December 17,
  US2                                          11/29/2011)           2007
                                                                     EXPIRES MARCH
                                                                     2, 2021 PLUS 432
                                                                     DAYS PTA, NOT
                                                                     INCLUDING
                                                                     PATENT
                                                                     EXTENSION AND
                                                                     TERMINAL
                                                                     DISCLAIMER
  P-75623-      As above                       9284589 (ISSUED       FILED March 24,
  US4                                          03/15/2016)           2014
                                                                     EXPIRES MARCH
                                                                     2, 2021 PLUS 38
                                                                     DAYS PTA, NOT
                                                                     INCLUDING
                                                                     PATENT
                                                                     EXTENSION AND
                                                                     TERMINAL
                                                                     DISCLAIMER
  P-75623-      As above                       App. No. 15/014,945   FILED February 3,
  US5                                          PENDING               2016


 B4956868.14
Case 19-13273-VFP     Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03   Desc Main
                                Document Page 65 of 74


                                                                 ADVISORY
                                                                 ACTION MAILED
                                                                 NOV 05,2018.
  P-75623-      HUMAN ANTIBODIES             2401342             March 2, 2001
  CA            AGAINST EOTAXIN AND
                THEIR USE
  P-75623-FR    As above                     1259615 (EP         March 2, 2001
                                             Validation)
  P-75623-      As above                     1259615 (EP         March 2, 2001
  DE                                         Validation)
                                             (60136527.5)
  P-75623-IE    As above                     1259615 (EP         March 2, 2001
                                             Validation)
  P-75623-IL    As above                     151499              March 2, 2001
  P-75623-      As above                     1259615 (EP         March 2, 2001
  CH                                         Validation)
  P-75623-      As above                     1259615 (EP         March 2, 2001
  GB                                         Validation)
                                             (2361704)
  P-75623-EP    As above                     1259615             March 2, 2001


 PATENTS AND PATENT APPLICATIONS LICENSED FROM CAMBRIDGE ANTIBODY
 TECHNOLOGY LIMITED

  PC Ref. No.Title                           Patent No.          Filing Date
  P-75623-   HUMAN ANTIBODIES                778392              March 2, 2001
  AU         AGAINST EOTAXIN AND
             THEIR USE
  P-75623-BR As above                        0108923 A           March 2, 2001
  P-75623-JP As above                        5198704             March 2, 2001
  P-75623-NZ As above                        521182              March 2, 2001
  P-75623-SG As above                        91497               March 2, 2001

 PATENTS AND PATENT APPLICATIONS LICENSED FROM HADASIT MEDICAL
 RESEARCH SERVICE AND DEVELOPMENT LTD.

  PC Ref. No. Title                          Application No.     Filing Date
  P-80259-PC ANTI-EOTAXIN FOR                PCT/IL2017/050637   June 6, 2017
              IMMUNOPROTECTION               DID NOT ENTER       NES due on Dec 6,
              AND HEPATOPROTECTION           NATIONAL PHASE,     2018. TO BE
                                             IMMUNE              ABANDON PER
                                             RETURNED            OPHRA’S
                                             APPLICATION TO      INSTRUCTION.
                                             HADASIT



 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03            Desc Main
                                   Document Page 66 of 74



 PATENTS AND PATENT APPLICATIONS NOT ASSIGNED -LICENSED (THE
 ASSIGNMENT ON RECORD ARE THE INVENTORS, NO ASSIGNMENT TO
 MEDIMMUNE

  PC Ref. No. Title                                 Patent No.              Filing Date
  P-75623-US3 METHODS OF OBTAINING                  8715961 (ISSUED         FILED October 19,
              A SPECIFIC BINDING                    05/06/2014)             2011
              MEMBER THAT BINDS                                             EXPIRES MARCH
              EOTAXIN                                                       2, 2021 PLUS 82
                                                                            DAYS PTA, NOT
                                                                            INCLUDING
                                                                            PATENT
                                                                            EXTENSION AND
                                                                            TERMINAL
                                                                            DISCLAIMER


 PATENT APPLICATION FILED BY FENWICK AND WEST FOR IMMUNE AND
 MEDIMMUNE

  PC Ref. No.     Title                             Patent No.              Filing Date
  P-              ANTI-EOTAXIN AGENTS               62/745,907              October 15, 2018
  F&W Ref         FOR TREATMENT OF
  No:             ASTHMA
  35171-
  40996/US


 5.6 (b): iCo Therapeutics Incorporated (“iCo”) has sent a termination notice for the Product
 Sublicense Agreement.

 5.6 (c): (1) The “Biologics Master Services Agreement” between Immune Pharmaceuticals, Inc.
 and WuXi Biologics (Hong Kong) Limited dated June 27, 2018 and (2) The “Product Sublicense
 Agreement” between Immune Pharmaceuticals Ltd. and iCo Therapeutics Incorporated dated
 December 7, 2010, as amended on March 31, 2011.

 5.6 (d): iCo Therapeutics Incorporated (“iCo”) has sent a termination notice for the Product
 Sublicense Agreement.




 B4956868.14
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03              Desc Main
                                    Document Page 67 of 74


                                       EXHIBIT A
                          TO ASSET PURCHASE AGREEMENT

                   ASSIGNMENT AND ASSUMPTION AGREEMENT


      THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is
 entered into as of this _____ day of _______________, 2019 by and between [Immune
 Pharmaceuticals, Inc. / Immune Pharmaceuticals Ltd.], a [________] (“Assignor”), and
 Alexion Pharma International Operations Unlimited Company, an Irish unlimited company
 (“Assignee”).

                                       WITNESSETH:

         WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of June
 [__], 2019, by and between Assignor and Assignee (the “Asset Purchase Agreement”; all
 capitalized terms used herein but not otherwise defined having the meanings ascribed to
 such terms in the Asset Purchase Agreement), Assignor agreed to assign to Assignee all of
 Assignor’s right, title, and interest in, to, and under the Acquired Assets, which included the
 Acquired Contracts.

        NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
 of which are hereby acknowledged, Assignor does hereby sell, assign, transfer, and convey
 to Assignee all of Assignor’s right, title, and interest in, to, and under and all obligations
 under the Acquired Contracts.

         Assignor also hereby appoints Assignee its attorney-in-fact to enforce, and assigns
 to Assignee any rights to terminate, any Licensee IP Rights in the event that such holder of
 Licensee IP Rights fails to adhere to any of its obligations to Assignor arising under any
 such license of intellectual property.

        Assignee hereby assumes and agrees to perform all of the obligations of Assignor
 under the Acquired Contracts accruing from and after the date hereof and to indemnify and
 hold harmless Assignor from and against liabilities or obligations under the Acquired
 Contracts solely with respect to events occurring or liabilities accruing from and after the
 date hereof.

         This Assignment and Assumption Agreement is subject in all respects to the terms
 of the Asset Purchase Agreement, and nothing contained in this Agreement shall be deemed
 to supersede, restrict, expand, modify, or alter in any respect any of the terms, conditions or
 provisions of the Asset Purchase Agreement.

        This Agreement may be executed in two or more counterparts, each of which shall
 be deemed an original, but all of which together shall constitute one and the same instrument.

                                           *****



 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03   Desc Main
                                   Document Page 68 of 74


 Executed and delivered the day and year first above written.

                                             ASSIGNOR:


                                             By:
                                             Name:
                                             Title:


                                             ASSIGNEE:


                                             By:
                                             Name:
                                             Title:




 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03             Desc Main
                                   Document Page 69 of 74



                                    EXHIBIT B
                          TO ASSET PURCHASE AGREEMENT

                                       BILL OF SALE


 KNOW ALL MEN BY THESE PRESENTS:

         [Immune Pharmaceuticals, Inc. / Immune Pharmaceuticals Ltd.], a [________]
 (“Assignor”), for good and valuable consideration, the receipt and adequacy of which are
 hereby acknowledged, does hereby sell, transfer, assign, and convey to Alexion Pharma
 International Operations Unlimited Company, an Irish unlimited company (“Assignee”), the
 Acquired Assets as defined in that certain Asset Purchase Agreement dated as of June [__],
 2019, by and between Assignor and Assignee (the “Asset Purchase Agreement”), to have
 and to hold the same, unto the Assignee, its successors and assigns, forever.

        This Bill of Sale is subject in all respects to the terms of the Asset Purchase
 Agreement, and nothing contained in this Bill of Sale shall be deemed to supersede, restrict,
 expand, modify, or alter in any respect any of the terms, conditions or provisions of the
 Asset Purchase Agreement.


         EXECUTED AND DELIVERED as of this ___ day of ___________, 2019.


                                              ASSIGNOR:


                                              By:
                                              Name:
                                              Title:




 B4956868.14
Case 19-13273-VFP         Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03               Desc Main
                                    Document Page 70 of 74


                                          EXHIBIT C

                           TO ASSET PURCHASE AGREEMENT

                                      IP ASSIGNMENT


        This Intellectual Property Assignment Agreement (this “Assignment”) is effective as of
 [_______], 2019, and is made and entered into between [Immune Pharmaceuticals, Inc. / Immune
 Pharmaceuticals Ltd.] (“Assignor”), and Alexion Pharma International Operations Unlimited
 Company, an Irish unlimited company (“Assignee”), pursuant to the Asset Purchase Agreement
 dated as of June [__], 2019 (the “Purchase Agreement”), by and among the Assignor and
 Assignee. Capitalized terms used in this Assignment without definition shall have the respective
 meanings given to them in the Purchase Agreement. Assignor and Assignee agree as follows:

          3. Assignment. For good and valuable consideration, the receipt and sufficiency of which
 is hereby acknowledged, Assignor hereby assigns, transfers and contributes to Assignee, any and
 all of its right, title and interest in and to all Intellectual Property owned by Assignor and held or
 used in the conduct of, or which in any way, directly or indirectly, comprise or relate to, or are
 necessary or useful for the further research, development and commercialization of, the Product
 Program, including (without limitation) the Intellectual Property described in Schedule 5.6 to the
 Purchase Agreement, as well as all goodwill appurtenant thereto, all rights therein provided by
 international conventions and treaties, all rights of priority and renewals, and all rights to sue and
 recover damages for past, present and future infringement, dilution, misappropriation or other
 violation thereof, whether such rights are registered or not, and all rights of priority therein, and
 the right to recover for damages and profits and all other remedies for past infringements thereof,
 and any and all appurtenant goodwill associated therewith, but excluding any Excluded Assets.

        4. Additional Actions. Upon and at any time after the Closing, at Assignee’s request,
 Assignor shall, without further consideration, execute and deliver to Assignor such other
 instruments and documents, and take such other actions as Assignor may reasonably deem
 necessary or desirable to effect, evidence, record and perfect the transfer and assignment
 contemplated by this Assignment.

       5. Miscellaneous. This Assignment is subject in all respects to the terms of the Purchase
 Agreement, and nothing contained in this Assignment shall be deemed to supersede, restrict,
 expand, modify, or alter in any respect any of the terms, conditions or provisions of the Purchase
 Agreement. This Agreement may be executed in two or more counterparts, each of which shall be
 deemed an original, but all of which together shall constitute one and the same instrument.

                                       [Signature page follows]




 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03   Desc Main
                                   Document Page 71 of 74


 Executed and delivered the day and year first above written.

                                             ASSIGNOR:


                                             By:
                                             Name:
                                             Title:


                                             ASSIGNEE:


                                             By:
                                             Name:
                                             Title:




 B4956868.14
Case 19-13273-VFP        Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03             Desc Main
                                   Document Page 72 of 74


                                                                               September 25, 2019

 Via Email
 c/o Immune Pharmaceuticals, Inc.
 1 Bridge Plaza South
 Suite 270
 Fort Lee, NJ 07024
 Attn: Gary Rabin
 Email: gary.rabin@immunepharma.com

 Re: Agreement re Rescission of Diligence Satisfaction Notice

 Dear Mr. Rabin:

         Reference is made to that certain that certain Asset Purchase Agreement, dated as of June
 28, 2019 (the “Purchase Agreement” ), by and among Immune Pharmaceuticals Inc., a Delaware
 corporation (“Immune Inc.”) and Immune Pharmaceuticals, Ltd., a corporation organized under
 the laws of Israel (“Immune Ltd.” and, together with Immune Inc., the “Sellers”) and Alexion
 Pharma International Operations Unlimited Company, an Irish unlimited company (the “Buyer”).
 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such
 terms in the Purchase Agreement.

         Reference is also made to that Diligence Satisfaction Notice delivered by the Buyer’s legal
 counsel to the Sellers’ legal counsel via email on September 6, 2019 (the “Prior Satisfaction
 Notice”). In connection with, and as consideration for, the Buyer’s agreement to the extension of
 certain bidding deadlines in connection with the transactions contemplated by the Purchase
 Agreement, the Sellers and the Buyer each hereby acknowledge and agree that the Prior
 Satisfaction Notice is hereby rescinded and is null and void, with no further force or effect.

         The Sellers and the Buyer also hereby each acknowledge and agree that Section 11.2(d) of
 the Purchase Agreement shall be amended and restated in its entirety to read as follows: “By Buyer,
 if the Closing has not occurred on or before November 5, 2019;”.


                                     [Signature Page Follows]




 B5042418.1
Case 19-13273-VFP   Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03   Desc Main
                              Document Page 73 of 74
Case 19-13273-VFP   Doc 343    Filed 10/21/19 Entered 10/21/19 15:05:03   Desc Main
                              Document Page 74 of 74
